     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 1 of 165
                                                                        1




1                       UNITED STATES DISTRICT COURT
                            DISTRICT OF VERMONT
2
3     UNITED STATES OF AMERICA
4               V.                     CASE NO: 2:16-CR-94-wks-1
5     BRIAN FOLKS                      STATUS CONFERENCE
6
7     BEFORE:        HONORABLE WILLIAM K. SESSIONS, III
                     DISTRICT JUDGE
8
9     APPEARANCES:        WILLIAM DARROW, AUSA
                          EMILY M. SAVNER, AUSA
10                        MATTHEW T. GARDY, AUSA
                               U.S. Attorney's Office
11                             P.O. Box 570
                               Burlington, Vermont, 05402
12                             Representing the Government
13                        MARK A. KAPLAN, ESQ.
                          Kaplan and Kaplan
14                        95 St. Paul Street
                          Suite 405
15                        Burlington, Vermont 05401
                               and
16                        NATASHA SEN, ESQ.
                          P.O. Box 193
17                        Brandon, Vermont, 05733-0193
                          nsen@senlawvt.com
18                        Representing the Defendant, Brian Folks
19
      DATE:               April 10, 2019
20
21
                     TRANSCRIBED BY:       Cynthia Foster, RPR
22                                         P.O. Box 1250
                                           New London, NH 03257
23
24
25

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 2 of 165
                                                                         2




1                  CLERK:     This is case number 16-94, United
2            States of America versus Brian Folks.                 The
3            government is present through Assistant United
4            States Attorneys William Darrow, Emily Savner
5            and Matthew Grady.         The defendant is present in
6            the courtroom with his attorneys, Mark Kaplan
7            and Natasha Sen.         The matter before the court is
8            a hearing on pending motions and for argument on
9            outstanding issues.
10                 THE COURT:       Okay.     This is a hearing on the
11           pending motions, but prior to actually
12           addressing the motions, I think we should make
13           clear that these hearings and also the motions
14           and objections should be public, and I'm
15           interested to hear from the parties as to how to
16           make sure that there can be disclosure of the
17           motions and the responsive pleadings because
18           this, you know, this clearly should be public in
19           my view.
20                 So Mr. Kaplan, I was thinking about the
21           motions that you filed.           You included the names
22           of the various co-conspirators, women involved
23           in this particular case.            Is there any objection
24           to removing the last names so that they cannot
25           be identified, leaving the first names, and then

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 3 of 165
                                                                             3




1            making those motions public?
2                  MR. KAPLAN:       No.     None at all, Judge.        If
3            the Court wants us to, we can refile them.
4                  THE COURT:       If you can redact those names
5            that would be, then you could, then those could
6            be public.
7                  MR. KAPLAN:       Here's one other, I do have
8            one other concern along those lines which is the
9            government continuously refers to their
10           witnesses as "victims."
11                 THE COURT:       We dealt with that, well, a
12           number of months ago.
13                 MR. KAPLAN:       I thought we did.
14                 THE COURT:       They at trial are not going to
15           be referring to them as victims.
16                 MR. KAPLAN:       Okay.
17                 THE COURT:       But I guess that's just an
18           identification.
19                 MR. KAPLAN:       We're going to have the
20           indictment redacted, too, in that respect.
21                 THE COURT:       Have the indictment redacted?
22                 MR. KAPLAN:       The indictment speaks about
23           the witnesses and the counts as victims.
24                 THE COURT:       Okay.     We'll deal with that
25           because they're not going to refer to victims.

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 4 of 165
                                                                              4




1                   All right.      As we address these particular
2            motions, in light of the cavernous nature of
3            this courtroom, I wonder if counsel would
4            approach and speak from the podium as opposed to
5            in left field.        Any objection to that?
6                   MR. DARROW:      That would be great.           It's
7            hard to see you from way back here.
8                   THE COURT:      Right.     That's true.       All
9            right.     So let's begin with the first motion in
10           limine.     That's the Government's Motion in
11           Limine to Preclude the Introduction of
12           Inadmissible Evidence.           That's Docket number
13           348.     Who's going to -- okay.           So it's
14           Mr. Grady.
15                  MR. GRADY:      Yes, good morning, your Honor.
16                  THE COURT:      Good morning.
17                  MR. GRADY:      Your Honor, the motion really
18           goes into two camps.          One is those motions that
19           or those, information that results in
20           convictions which 609 governs, and then of
21           course anything that is not a conviction of
22           misconduct and certainly 608 would apply.                  And
23           the way that the government sees things, the
24           only felony within the convictions that we've
25           listed in the motion is just the voyeurism

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 5 of 165
                                                                        5




1            felony that is pertinent to Mandy.
2                  THE COURT:       But 609 talks about over one
3            year.
4                  MR. GRADY:       That's correct, your Honor, and
5            we've already, the government's view of all the
6            retail thefts, for example, those were all
7            misdemeanor retail thefts from the government's
8            review of the criminal records and --
9                  THE COURT:       So what was the maximum penalty
10           of the various retail thefts?
11                 MR. GRADY:       I think it was under a year,
12           your Honor.       That's why we categorized them as
13           misdemeanor retail thefts.
14                 THE COURT:       Okay.
15                 MR. GRADY:       Certainly if they are felony
16           retail thefts, then that would be a different
17           analysis, and they would be admissible under
18           609, but in the government's view the only one
19           that is a felony is the voyeurism conviction for
20           Mandy, and under a voyeurism conviction just the
21           essential facts is what comes into play as far
22           as impeachment is concerned.
23                 THE COURT:       Okay.     So in regard to the
24           retail thefts, you're saying that all the retail
25           thefts with regard to who you refer to as Victim

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 6 of 165
                                                                          6




1            B and Victim D.
2                   MR. GRADY:      That's correct, your Honor, and
3            also I believe Jasmine also has a retail theft
4            the government is tracking though those are all
5            misdemeanor retail thefts.             So again, since
6            they're not felonies under 609, then they are,
7            and they're also not crimes of dishonesty under
8            609(a)(2), none of those are admissible for
9            impeachment purposes.
10                  THE COURT:      That was one question that I
11           had.    The theft, the stealing is not a crime of
12           dishonesty?
13                  MR. GRADY:      Not under Estrada.          Estrada
14           talks about larceny because that was the issue
15           in that case, and in Estrada they also cited to
16           Sellers which is a case out of the Eleventh
17           Circuit saying that shoplifting does not involve
18           dishonesty, and there's also other cases that we
19           cited to in our motion such as Glenn from the
20           Ninth Circuit which talks about how shoplifting
21           may be indicative of a lack of respect as to a
22           person or property but by itself is not
23           indicative of truthfulness.
24                  And the other thing I would point out in
25           Estrada, they cited to a case Pagan here in the

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 7 of 165
                                                                               7




1            Second Circuit and in Pagan they again reiterate
2            that just stand-alone shoplifting where you're
3            just concealing an item and walking out does not
4            trigger anything involving truthfulness.                   It's
5            only if you make a false statement in connection
6            with stealing, then that certainly triggers an
7            impact of one's veracity.            Because in Pagan the
8            person filled out a welfare application stating
9            that they were on welfare to get food stamps,
10           and of course, that was a false statement under
11           oath.
12                 THE COURT:       So these retail thefts did not
13           involve any false statements; is that correct?
14           Because what you're suggesting is that the court
15           would have to go back through each one of the
16           retail thefts to see if there were related to
17           that theft a false statement.
18                 MR. GRADY:       For a couple of them, your
19           Honor, as to Victim D, the government is
20           following that.        In some of the retail thefts
21           the, for example, that victim was stopped and
22           provided a false name to law enforcement.                  Now,
23           that would certainly go to a witness's
24           truthfulness and so certainly that could come,
25           that could be questioned about on 608 because it

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 8 of 165
                                                                             8




1            does go to truthfulness, making a false
2            statement to a law enforcement officer.                    So
3            there's a couple instances where the person
4            might have been stopped by a loss prevention
5            officer on the way out of the store, and of
6            course, if there was any false information
7            given, that would certainly be a proper basis
8            for impeachment.
9                  THE COURT:       So the difficulty in my review
10           of your pleading is that I don't know if that in
11           fact involved cases in which the person who is
12           convicted of retail theft made those kinds of
13           oral statements.         It would be helpful if you
14           went through those convictions, added whether or
15           not each of those convictions involved false
16           statements to law enforcement, in which case
17           under 608 they would be more relevant.
18                 MR. GRADY:       Right.     Okay.     Yes, your Honor.
19           I can certainly go ahead and re-go through that
20           list and identify those particulars for the
21           court to assist.
22                 THE COURT:       Okay.     So there's a second
23           series of issues and that's related to arrests,
24           Mr. Grady.
25                 MR. GRADY:       Yes, your Honor.            So again with

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 9 of 165
                                                                          9




1            the arrest, the fact of the arrest itself is not
2            the impeaching event.           Arrest, again, by itself
3            without a conviction doesn't trigger 609 so 608
4            would apply, and of course the relevant fact is
5            not the arrest itself but the underlying
6            conduct.      So looking at the underlying conduct a
7            lot of it involves drug possession, retail
8            theft, disorderly conduct, DUIs, receiving
9            stolen property, trespassing, these are all
10           offenses that do not go to witnesses'
11           truthfulness.
12                 Now, the one exception being false
13           statements to law enforcement.              That certainly
14           goes to truthfulness so that's a proper avenue
15           to impeach the witness under 608, but everything
16           else involving drug possession, again, goes to
17           truthfulness.
18                 And the one point I would point out about
19           the defense pleading is the defense talked about
20           credibility.       Credibility is not the word that's
21           used in Rule 608.         608 talks about truthfulness.
22           So again, the offenses have to go to the
23           witness's truthfulness and not credibility which
24           is a more broader notion.            Specifically, you
25           have to provide that link between the

                            Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 10 of 165
                                                                           10




1            nonconviction conduct and the witness's
2            truthfulness.
3                   THE COURT:      All right.       So you are not
4            objecting to the use of retail theft if there
5            were false statements made to law enforcement
6            when they were stopped.
7                   MR. GRADY:      That's correct, your Honor.
8            That would be improper under 608 to go to the
9            witness's truthfulness certainly.
10                  THE COURT:      Okay, and you're objecting to
11           use of arrest unless it's for a particular false
12           statement which means false statement to a law
13           enforcement officer.           You have no objection to
14           the admission of that?
15                  MR. GRADY:      That's correct, your Honor.
16           The final thing I would point out is just going
17           back to the voyeurism conviction with Mandy, it
18           seems like the defense wants to go into more
19           than the essential facts of the conviction, and
20           I would just point out that the witness, Mandy,
21           was not convicted of making false statements to
22           a law enforcement officer.             So they talk about
23           how when confronted with the information that
24           the witness lied at first, but, again, there's
25           no conviction for lying to the police.                  So that

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 11 of 165
                                                                             11




1            fact has not been established beyond a
2            reasonable doubt.
3                   So if you try to get beyond just the facts
4            of the conviction itself, you open up this
5            inquiry into matters that have not been resolved
6            and then you kind of, when the government may
7            have to try to rebut that and talk about was the
8            person forced to, you know, take these pictures
9            and provide them to the boyfriend.                 So, again,
10           that's the government's view and seems like what
11           the Second Circuit, majority of the Second
12           Circuit's take is this notion that has to be
13           limited to the essential facts of the
14           conviction, the date of the conviction and the
15           sentence imposed and nothing else.
16                  THE COURT:      So the next question is the
17           prostitution convictions.
18                  MR. GRADY:      Yes, your Honor.
19                  THE COURT:      Prior prostitution convictions
20           before the, this is May of 2015 to March of
21           2016, and you pointed out the Rivera case from
22           the Second Circuit which suggests that previous
23           convictions for prostitution are not relevant to
24           coercion; is that correct?
25                  MR. GRADY:      That's correct, your Honor.          I

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 12 of 165
                                                                             12




1            would actually say two things.               One is that
2            under 609 the prostitution arrests again are not
3            felonies.       So if it's not a felony, then it has
4            to be a crime of criminal fallacy and of course
5            criminal and fallacy.           So under 609 it's not
6            allowed proper impeachment --
7                   THE COURT:      609 is to impeach.           This is
8            relevant to the question of coercion.                  And if
9            somebody is engaged in prostitution
10           professionally before the conspiracy or this set
11           of facts happens, it would seem at first blush
12           that that's relevant to coercion.                  But Rivera
13           says no.      Then it becomes, at least as I'm
14           thinking about this, becomes a little bit more
15           complicated when that person testifies, and
16           let's just say as an example that person says I
17           wasn't ever going to engage in prostitution but
18           then I was coerced by the defendant.                  Then that
19           opens up the door to the use of the previous
20           conviction, I would assume, because it confronts
21           the statement that the witness just made.
22                  MR. GRADY:      Sure.     Your Honor, I don't know
23           if that's really going to come into play in this
24           case because as we pointed out in our 412
25           response, the witnesses, majority of witnesses

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 13 of 165
                                                                            13




1            if they engaged in prior prostitution and that's
2            how they met the defendant they will certainly
3            admit at least in preparation that yes, I met
4            the defendant through prior prostitution.                   That
5            provides context to the jury, but what 412 and
6            Rivera state is the defense cannot then argue to
7            the injury that okay, because Victim A prior
8            prostituted that means that she consented to
9            prostituting for the defendant because those are
10           two separate inquiries.            Prior prostitution has
11           nothing to do with whether the defendant used
12           coercion to compel the victim to engage
13           prostitution for purposes of this case and
14           that's what --
15                  THE COURT:      But so that means that you have
16           no objection to a discussion about the fact that
17           she engaged in, let's say, prior prostitution.
18           I thought you were saying well, of course they
19           should be ale to get in the Backpage because
20           that's how the defendant met some of these
21           women.     They advertised on Backpage.              You had no
22           objection to that to explain the nature of the
23           relationship, but that would necessarily bleed
24           into the fact that they engaged in prior
25           prostitution.        You have no objection to that.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 14 of 165
                                                                             14




1            All you object to is the defense arguing that
2            because they were engaged in prostitution before
3            that does not prove or is in fact irrelevant to
4            the question of coercion.
5                   MR. GRADY:      That's exactly right, your
6            Honor, and we believe that's a reasonable middle
7            ground because it provides some context to the
8            jury about how a particular witness or victim
9            met the defendant, and then again with Rivera in
10           412 foreclosed making the argument you just
11           pointed out to the jury.            So that's how the
12           government sees things.
13                  THE COURT:      Okay.     All right.        Arrest for
14           false pretenses?         Prostitution and voyeurism
15           you've addressed.           Anything else?
16                  MR. GRADY:      Nothing further from the
17           government, your Honor.            Thank you.
18                  THE COURT:      All right.       Who wants to
19           respond for the defense?            Ms. Sen?
20                  MS. SEN:      Yes.    Your Honor, I would just
21           point out that in Second Circuit case, Estrada,
22           one of the examples that it gives of the kinds
23           of convictions that you are supposed to look at
24           under the first part of 609 for truthfulness on
25           the, even though it's not a criminal fallacy

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 15 of 165
                                                                               15




1            crime, but it mentions specifically theft.                   So
2            the idea that the government is suggesting that
3            retail theft, unless it involves some kind of
4            false statement to a police officer in the
5            course of that conviction is not probative of
6            truthfulness or dishonesty, it seems to be
7            contrary to Second Circuit law.
8                   THE COURT:      So what, you just heard the
9            government acknowledging that if there's any
10           false statement made to law enforcement as the
11           person was arrested for retail theft, then that
12           clearly can be admitted under 608, right?                   So I
13           didn't see in the pleadings those particular
14           instances of false statements to law enforcement
15           at the time of the arrest.             That's refusal to
16           identify who they were or using false names or
17           anything of that sort.           Do you have those
18           identified?
19                  MS. SEN:      Your Honor, we are still
20           receiving the criminal history convictions of
21           these witnesses.         So as we go through them --
22           we're only going to bring to the court one set
23           that involves dishonesty anyway.               We're not
24           interested in, you know, if someone is convicted
25           for shoplifting.         I mean, unless there's an

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 16 of 165
                                                                         16




1            argument that it goes to their credibility, I
2            mean we will be looking at that certainly, but I
3            think the idea that somehow theft is not a crime
4            of dishonesty, I'm not sure that the Second
5            Circuit would necessarily agree with that.
6                   THE COURT:      But you're not going to bring
7            retail thefts unless there was a false
8            statement; is that correct?
9                   MS. SEN:      Well, I think the law is a little
10           bit unclear.        I don't think we have to show that
11           this is necessarily -- I think we have to look
12           at the context and the actual facts of each of
13           those convictions, your Honor, is what I'm
14           saying is that the court needs to look at and do
15           the 403 balancing test.            So if we bring a
16           conviction and we argue it is indicative of the
17           circumstances surrounding it showed that this
18           person engaged in dishonest behavior, you know,
19           some kind of, I can't think of anything right
20           off the top of my head, but some kind of, you
21           know, ruse situation in a store to steal
22           something, I think then it would sort of go to
23           that person's level of honesty or dishonesty.
24                  THE COURT:      All right.       So the court is
25           going to reserve judgment on the retail theft

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 17 of 165
                                                                                  17




1            because you've got more to introduce, and there
2            seems to be a consensus that if the theft was
3            accompanied with false statements to law
4            enforcement, then it would be relevant and
5            admissible.
6                   All right.      So the arrests in general.               Is
7            there any arrest that you seek to introduce
8            without a conviction --
9                   MS. SEN:      Well, I think --
10                  THE COURT:      -- under 608?
11                  MS. SEN:      I apologize, your Honor.               I think
12           an arrest that one of the witnesses has for
13           false pretenses, I think that that would be
14           relevant.       I think that involves dishonesty.                I
15           also think, again, looking at the specific
16           circumstances with respect to arrests for things
17           like theft again, depending on the
18           circumstances.        I mean, I think that this is
19           something that we're going to have to raise with
20           the court at the time that we wish to use them
21           to impeach and that, if it looked to us like the
22           facts show that it involves an element of
23           dishonesty, we could ask the court to be able to
24           use it.
25                  THE COURT:      All right.       So if I reserve

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 18 of 165
                                                                          18




1            judgment, you can't bring this up in opening
2            statement.       You're going to use false presenses
3            arrest, right?
4                   MS. SEN:      Yes.
5                   THE COURT:      You understand that?
6                   MS. SEN:      Yes, of course.
7                   THE COURT:      We'll reserve judgment on that.
8            What about the prostitution convictions?
9                   MS. SEN:      Well, in terms of, if a witness
10           were to get on the stand and talk about how the
11           only, that they only prostituted because of my
12           client and that they didn't prostitute before
13           and they didn't prostitute after, but it's clear
14           at least one of these witnesses has a later,
15           later convictions for prostitution, I think that
16           that would be relevant for purposes of
17           impeachment.        Because --
18                  THE COURT:      Right.     So if the witness lies,
19           you want to use the convictions to show she
20           lies, not, that's not relevant to coercion,
21           that's use for impeachment, probably the
22           government would not object to that.                 All right?
23                  But how about the use of prostitution
24           conviction on questions of coercion.
25                  MS. SEN:      Well, I wasn't quite

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 19 of 165
                                                                         19




1            understanding the government's argument on that
2            point.     I understand that under Rivera the
3            conviction just can't come in to argue, to say
4            that this person, as evidence of not being
5            coerced, but I think that we can argue based on
6            the evidence whatever the evidence shows which
7            is this person was coerced or wasn't coerced.
8            You know, to me those cases really go to the
9            technical issue of whether or not the conviction
10           comes in, but, for example, if it were to come
11           in on some other evidentiary ground which is
12           admissible, then I don't see why the defense
13           wouldn't be able to argue it.              I mean, the
14           government seems to say that even, that you
15           can't even make the argument.
16                  THE COURT:      If the conviction comes in to
17           impeach, you cannot argue that that conviction
18           was for a different purpose like to rebut
19           coercion.       It's only being introduced for
20           impeachment so you're restricted in that regard.
21           So the really clear question is whether a
22           conviction for prostitution, prior prostitution,
23           not post the offense, but prior prostitution is
24           relevant to coercion.
25                  MS. SEN:      I would say under these

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 20 of 165
                                                                                20




1            circumstances I'm not aware of that issue coming
2            up.    I don't think that any of these witnesses
3            have prior convictions for prostitution.                    I
4            think that most of them who are engaged in prior
5            prostitution, and I'm speaking just very
6            specifically about the named witnesses in the
7            indictment, and Mr. Kaplan may want to correct
8            me, but I believe that all of them have admitted
9            to being involved in prior prostitution.                    So I
10           don't see this necessarily as an issue coming
11           up, but can I just consult with counsel for a
12           moment, your Honor, and get back to you?
13                  THE COURT:      Sure.
14                  MS. SEN:      If there are other issues you
15           wanted me to address and then --
16                  THE COURT:      No.     That in particular.          So
17           the question is whether that's to be used to
18           rebut coercion, and maybe I'm mistaken, but I
19           thought that there were a couple of convictions
20           of some of these witnesses prior to this series
21           of acts.
22                  MS. SEN:      That's why I don't want to
23           misspeak, your Honor, so let me just check with
24           Mr. Kaplan.       He might be ale to answer that
25           better than I can.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 21 of 165
                                                                              21




1                   THE COURT:      You want to do that now?
2                   MS. SEN:      If that's okay, your Honor.
3                   THE COURT:      Sure.
4                   MS. SEN:      Your Honor, I think that in
5            consulting with Mr. Kaplan it does appear that
6            another witness may have some prior convictions,
7            but I think that we would do what the laws
8            required, and under Rivera it doesn't look like
9            we would be able to argue that that was --
10                  THE COURT:      Okay.     Let's now go to the
11           broader question.          Let's just assume that one of
12           the women who is going to testify met the
13           defendant on Backpage, prior to that was engaged
14           in prostitution.         Can you introduce that?            Do
15           you intend to introduce the fact that she was
16           engaged in prostitution prior to meeting the
17           defendant?
18                  MS. SEN:      Well, I think that we would show,
19           and my understanding is that the government
20           wouldn't disagree with us, that the way our
21           client met this witness was via her Backpage ad.
22                  THE COURT:      Correct.
23                  MS. SEN:      So I think that it implies that
24           she was involved in prostitution in one way or
25           the other.       I don't know that we would get into,

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 22 of 165
                                                                             22




1            I think the law limits us into going much beyond
2            that.     So I think that it would be --
3                   THE COURT:      Well, can you say, can you
4            question her about being engaged in prior
5            prostitution?        I mean, the government has
6            conceded that you can bring out the Backpage.
7            She's advertising on the Backpage.                 That's how
8            she met the defendant.           Clearly, that's
9            relevant, but can you question her about being
10           engaged in prior prostitution?
11                  MS. SEN:      I think under the law, I think
12           under Rivera, I think the government is right on
13           that.     I don't think that would come up.
14                  THE COURT:      Okay.     All right.        Is there
15           anything else that you want to address on 349 or
16           348?
17                  MS. SEN:      No, your Honor.
18                  THE COURT:      Okay.     All right.        Can I get
19           the government's response to that hypothetical?
20           Let's just say one of the witnesses testifies
21           that they, that she met the defendant by way of
22           the Backpage advertisement.             She obviously was
23           engaged in prostitution.            Sort of obvious.          Can
24           they question her about, you were involved in
25           prostitution.        Can they ask the question?

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 23 of 165
                                                                         23




1                   MR. GRADY:      No, your Honor.         Excuse me,
2            your Honor.       Under 412 and Rivera, any questions
3            as far as how long were you involved in
4            prostitution, how many clients did you see, what
5            specific acts did you do, all of this could
6            provide, you know, days, hours' worth of
7            testimony that is prohibited under 412, and I
8            think the government is reasonably coming to the
9            middle ground why it can provide context for how
10           a particular witness or victim met the
11           defendant, but 412 and Rivera bars any inquiry
12           into prior acts, and we would ask the court, and
13           I think it sounds like the defense will abide by
14           Rivera and not go into that tangential
15           information that is precluded by 412 and Rivera.
16                  MR. KAPLAN:       Judge, could I comment on
17           that?
18                  THE COURT:      Sure.
19                  MR. KAPLAN:       I think it's an issue that I
20           was going to address anyway, but I think it
21           depends on the context.            In other words, I don't
22           think you can question someone who was involved
23           in prostitution just because they were involved
24           in prostitution, sort of out of context with the
25           case, but, for example, there's one witness in

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 24 of 165
                                                                           24




1            this case who was working as a prostitute for a
2            group of guys and Brian was helping out with
3            that endeavor because they asked him to, and
4            then one of the witnesses decided that she'd
5            much rather work with Brian than work with these
6            other guys, and she came to him and said look,
7            I'd like to have you help me out.                  I don't want
8            to deal with these people anymore.                  I think you
9            can talk about what she was doing and how long
10           she was doing it and how Brian met her in that
11           context but not arguing that because she was a
12           prostitute before means so wasn't coerced later
13           on.
14                  THE COURT:      So what you're trying to do is
15           take the government's lead and say you can talk
16           about prior prostitution or prior Backpage ads
17           to put context to the meeting between this
18           person and the defendant, and in that particular
19           context, she would have to say that she was
20           engaged in prostitution, she was being managed
21           by other individuals, and that for one reason or
22           another she engaged with the defendant.
23                  MR. KAPLAN:       It's a little more involved,
24           but it also follows the same path that the
25           government has agreed to which is it gives

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 25 of 165
                                                                         25




1            context.      I think the government misinterpreted
2            what our intention was when we mentioned that
3            particular witness.          It wasn't to show because
4            she was a prostitute she wasn't forced by our
5            client.      It was to show that while she was
6            working as a prostitute, she voluntarily asked
7            him to help her out.
8                   THE COURT:      Mr. Grady, do you want to
9            respond to that?
10                  MR. GRADY:      Yes, your Honor.
11                  THE COURT:      You may have a different
12           version of the facts, but assuming that that's
13           what they want to show, that is that she was
14           working with these other guys and she preferred
15           working for him which goes right directly to the
16           issue of coercion, wouldn't they be able to do
17           that?
18                  MR. GRADY:      Your Honor, there's a couple
19           things I'd like to point out.              Number one, in
20           the defense notice and what they just said here
21           in court, the witness has a slightly different
22           take on the facts as far as the leadup to
23           meeting the defendant.           So I think what the
24           defense just mentioned may not be what the
25           witness is going to testify to.               So I think,

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 26 of 165
                                                                              26




1            number one, we have a factual dispute as far as
2            the context is concerned.
3                   THE COURT:      Can you tell us what the
4            witness is going to say?
5                   MR. GRADY:      Sure.     I mean, essentially she
6            will say, talk about that she was on Backpage
7            working for another individual and that she met
8            the defendant and then began essentially working
9            for him for a variety of reasons that she can
10           talk about, but I don't think --
11                  THE COURT:      Were some of those reasons her
12           antagonism toward previous persons who managed
13           her prostitution?
14                  MR. GRADY:      Not necessarily, your Honor.
15           Some of it goes to the defendant having better
16           quality of drugs that she provided and better
17           access to drugs than a previous supplier or
18           person that was helping her on Backpage.
19                  THE COURT:      But it's pretty clear that she
20           would have to acknowledge, if you're the
21           witness, that you were engaged in prostitution
22           if they're going from one manager to another
23           because the reasons why you're going from one
24           person to the other is essentially very
25           relevant, and that's relevant to coercion.                  So

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 27 of 165
                                                                         27




1            that is coming out.
2                   MR. GRADY:      Yes, your Honor.            The
3            government will bring that out on direct, and I
4            think that will provide the necessary context
5            certainly to explain to the jury, but what seems
6            like the defense is putting forth is like, well,
7            we need to know exactly how many weeks, days,
8            months did you go with these three, group of
9            guys, and how exactly did they treat you, what
10           acts did you do, how is it different with my
11           client.      All of the pre-information they're
12           talking about is in our view barred by Rivera
13           and 412.      We will give that context to the jury
14           to understand how they met the defendant, but
15           certainly everything else should be barred under
16           412 and Rivera.
17                  THE COURT:      Well, yeah, but when you also
18           ask the witness to explain why you moved from
19           one person to the defendant, that opens up the
20           door for them to explore what was it like with
21           this other person, and is this truthful, is this
22           accurate, et cetera.           So anyway.      At this
23           particular point there's clearly going to be an
24           acknowledgment that this witness engaged in
25           prostitution.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 28 of 165
                                                                              28




1                   MR. GRADY:      Yes, your Honor.            The
2            government was concerned because in their 412
3            notice for this particular witness, they also
4            stated not only for context but to counter the
5            government's assertion that the defendant forced
6            her into coercion.          That's why the government
7            was concerned because that second part, that
8            argument is foreclosed by Rivera.
9                   THE COURT:      Okay.     All right.         Next is 349.
10           Government's Motion for Reconsideration of 202,
11           and that's the mention of the Bloods.
12                  MR. GRADY:      Yes, your Honor.
13                  THE COURT:      I guess first is it true that
14           there's only one of the witnesses who would
15           refer to the defense as a member of the Bloods?
16                  MR. GRADY:      Yes and no, your Honor.              Yes in
17           that for Victim C she's the only one that was
18           very impacted by the alleged membership in the
19           Bloods.      There's other victims that were aware
20           of it, they heard it, but it wasn't a big impact
21           on them.      So we do not intend to draw it out.
22           There may be an additional witness such as Mandy
23           or other drug runners who heard or may have been
24           impacted a little bit by the alleged gang
25           membership status, but as it applies to the

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 29 of 165
                                                                         29




1            charged victims, it is correct that Victim C is
2            the only one who will talk about it in much
3            detail because, again, it impacted her decision
4            as she drove down to the NorthStar for the one
5            week that she was with the defendant.
6                   THE COURT:      How about the spillover
7            problem?      Once you allow Victim C, you refer to
8            her as Victim C, to be examined on the fact that
9            she was aware that he was a member of the Bloods
10           and she was frightened by that, that fact, the
11           fact that he was a member of the Bloods becomes
12           relevant not just to Victim C but to everybody
13           else.     And don't you have enough evidence
14           otherwise to show fear so that membership in the
15           Bloods becomes that much less crucial?
16                  MR. GRADY:      Your Honor, I would say two
17           things.      One as to for any spillover effect, I
18           believe that can be quite appropriately handled
19           by a limiting instruction or curative
20           instruction to direct the jury that they can
21           only consider the evidence as it relates to
22           Victim C and how it relates to the statute where
23           it essentially asks them to step into the shoes
24           of a reasonable person of a victim's background
25           to assess everything --

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 30 of 165
                                                                         30




1                   THE COURT:      So how does that instruction
2            go?    The instruction would say to the jury,
3            you're allowed to consider the fact that he may
4            be a member of the Bloods in regard to what
5            Victim C is saying, but you're not allowed to
6            think about the fact that he was alleged to be a
7            member of the Bloods in regard to all of the
8            other victims.        You're asking a jury to do
9            somewhat of an impossible feat, aren't you?
10                  MR. GRADY:      Not necessarily, your Honor.
11           We presume that the jury has listened and
12           followed the instructions, and, again, it's not
13           as if the government is trying to prove that he
14           is a gang member or has status.               This comes
15           solely from the defendant's statements to Victim
16           C.    So as opposed to the Lockhart case when the
17           government established expert testimony that the
18           defendant was a confirmed member of the Folk
19           Nation gang, certainly the evidence is less
20           prejudicial than what's been used in other sex
21           trafficking cases.          So we believe under the
22           circumstances because it's coming from the
23           defendant's own mouth as opposed to photos
24           showing gang symbols or things of that nature
25           that that's why it has relevance as to how it

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 31 of 165
                                                                         31




1            impacted Victim C.
2                   In answer to your other question of don't
3            we think that we have enough, ultimately that's
4            the jury's consideration, and for this
5            particular victim, she was only there for a
6            week, there was no actual physical force, the
7            gang membership was certainly a factor, and,
8            again, the jury is going to be asked to consider
9            a reasonable person in her shoes whether this,
10           whether it's reasonable for her to fear him, and
11           certainly this is part of the story and big part
12           of her story and so to take that out is you're
13           taking out a piece of what the government
14           believes is crucial to its coercion argument as
15           to that victim, and certainly the jury may still
16           decide, but it's for the jury to decide and not
17           certainly us.
18                  THE COURT:      But this is 403 analysis.
19                  MR. GRADY:      Sure.
20                  THE COURT:      And when you're talking about
21           spillover effect you're talking about the impact
22           upon all of the other persons who may not have
23           known that he was a member of the Bloods, but
24           that scenario that he's a member of the Bloods
25           is really prejudicial.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 32 of 165
                                                                               32




1                   MR. GRADY:      But, your Honor, it's more
2            probative than it is prejudicial, and I think
3            any concerns can be addressed in the spillover
4            effect, particularly because other victims that
5            were aware of it, for example, Victim D was
6            aware of the defendant's gang status, but it had
7            no impact on her.          So the government does not
8            intend on drawing that out and asking
9            unnecessary questions about it, because it
10           really is only probative as it relates to Victim
11           C and that car ride down, and particularly under
12           the circumstances of her owing a drug debt to
13           another reported gang member, and I think
14           Gardner in the Sixth Circuit opinion is correct
15           when it points out that it's important to the
16           1591 analysis because it shows or is some
17           evidence that the victim reasonably believed the
18           person was the kind of person who could hurt her
19           because of his alleged gang membership.
20                  THE COURT:      But you're going to get the
21           rest of the conversation in, aren't you?                    The
22           conversation between the defendant and the
23           Victim C in regard to the drug debt and in
24           regard to all of the other statements that he
25           made, aside from his affiliation in the Bloods

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 33 of 165
                                                                          33




1            which you argue is quite threatening.
2                   MR. GRADY:      Yes, your Honor, and it's a big
3            piece of the coercion piece.              Certainly we can
4            talk about the drug debt and maybe how the
5            defendant had a firearm, but a lot of the fear
6            was based upon the fact that I owe this drug
7            debt and now this person, you just told me that
8            you're supposedly a gang member and this person
9            I owe money to is also a gang member, it ramps
10           up that fear in the victim's mind, and that
11           certainly is reasonable under the circumstances
12           of a person in her position, and we're just
13           trying to convey that to the jury as to why she
14           felt compelled to prostitute for the defendant
15           knowing that he never put a firearm to her head
16           or never slapped her or punched or kicked her or
17           threatened that sort of physical violence.
18                  So it's an important part of the story the
19           government believes to prove coercion, and we
20           just pointed out Lockhart and Gardner as other
21           cases where the Sixth Circuit and the Fifth
22           Circuit allow this type of information in saying
23           it's proper under the 403 balance, and that it
24           was necessary given the unique circumstances of
25           what the government has to prove in --

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 34 of 165
                                                                               34




1                   THE COURT:      And in those cases, were there
2            a whole series of other persons in the same
3            position as this Victim C so that the spillover
4            effect of the mentioning of the gang affiliation
5            became that much more significant?
6                   MR. GRADY:      So for Gardner, I would say no.
7            For Lockhart, yes.          Gardner from the
8            government's view was a single victim indictment
9            and so it was only the victim who testified
10           about her fear of the defendant based upon the
11           gang status, but in Lockhart that was four
12           different defendants, there was multiple
13           victims, there was expert testimony produced
14           that all four defendants are gang members.                   So
15           presumably there would be more victims and there
16           would be more of a spillover concern for the
17           court to face that particular prosecution.
18                  THE COURT:      Okay.     Okay.     All right.       Thank
19           you.     Someone want to respond to that?
20                  MR. KAPLAN:       Thank you, Judge.         I think the
21           court's already touched on our major concerns.
22           Obviously, the major one is the spillover
23           effect.      People, the court has mentioned this
24           before.      People associate gang members with
25           violence and threats, drug dealing, use of

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 35 of 165
                                                                              35




1            firearms.       I mean, whatever you can think of in
2            terms of violence, people associate that with
3            gang members.        And I think, apparently there's
4            going to be evidence introduced in this case
5            that suggests our client was involved in
6            threatening behavior, violence, possessed
7            firearms.       The fact that the jury knows that
8            he's a gang member is going to really taint, I
9            think, their ability to assess that evidence
10           fairly, and I don't see any way to cure that.                    I
11           don't see how an instruction will cure --
12                  THE COURT:      Well, the fact that in voir
13           dire you would have to ask about there may be
14           evidence that the defendant was a member of the
15           Bloods because you need to know whether that
16           fact alone would impact their judgment.                     It
17           opens up a real risk, it seems to me, and if
18           there's sufficient ways for the government to
19           actually show coercion in regard to Victim C so
20           that they're not being hampered significantly,
21           the risk of mentioning the Bloods should be
22           avoided.
23                  MR. KAPLAN:       I agree, and I think the court
24           already touched on this other aspect which is I
25           think it's really a minor part of the case when

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 36 of 165
                                                                            36




1            you weigh in comparison the negative effect that
2            it would have on the defense.              There's only one
3            witness that is saying that.              And frankly, I
4            could give the court a little more context which
5            is I just don't think it's true.               I mean, if you
6            look at her statement, subsequent to when she
7            says she was forced to become a prostitute, it's
8            clear that she's not afraid of my client, she's
9            not worried about him being a Blood.                 I have
10           Facebook emails that go from July of 2015 to
11           September of 2015 where she's constantly
12           communicating with my client.              At one point on
13           July 19th of 2015 she's writes to my client and
14           he writes to her and says I'd like to talk to
15           you and she says what do you want.                 He says I
16           need a ride.        I'd like to pay someone $20 to
17           give me a ride to Wal-Mart.             She said sure, I'd
18           be happy to do that, and there's numerous
19           conversations like that, and then in September
20           of 2015 she emails my client and says I'd like
21           to come back and work with you tomorrow.
22                  So I'm just saying when you look at the
23           entire picture with respect to this particular
24           witness, it doesn't, it's not really a credible
25           claim on her part, there's no evidence that it

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 37 of 165
                                                                                 37




1            impacted her and nothing was said at the time to
2            suggest that she had these fears.                  Everything
3            she did subsequent to that suggested that she
4            didn't have those fears.
5                   So I think you weigh all that against the
6            negative impact, and it should not be --
7                   THE COURT:      All right.       I'm going to deny
8            the Motion for Reconsideration.               I think the
9            spillover effect, frankly, is dramatic.                     That
10           once membership in the Bloods is introduced, no
11           reasonable jury is going to limit that to this
12           one particular person, and I think there's, you
13           know, adequate other opportunities for the
14           government to show coercion which are much more
15           reliable than just membership in a gang.                    I
16           think it's extraordinarily prejudicial, and
17           under 403 I'd exclude it.
18                  Now, 350.      Government Proffer on Issues yet
19           to be Decided.
20                  MS. SAVNER:       Good morning, your Honor.              I
21           don't know if you want to take these one by one
22           or --
23                  THE COURT:      One by one is fine.
24                  MS. SAVNER:        Okay.     So in terms of sort of
25           general overview, all of these specific pieces

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 38 of 165
                                                                         38




1            of evidence that the defense has sought to
2            exclude fit into various ways into the
3            government's theory of the case and allegations
4            that the defendant used various means of
5            coercion to compel these young women to
6            prostitute for him.          So as explained in the
7            briefing, you know, the type of coercion and his
8            scheme of coercion ranged from acting in a
9            controlling manner, asserting his physical
10           dominance over the women by requiring them to
11           have sex with him as part of the conditions of
12           their employment.          It included controlling their
13           drug supply and manipulating their drug supply
14           so that they became dependent and more dependent
15           on him for the drugs they needed to avoid the
16           painful symptoms of heroin withdrawal.
17                  His scheme of coercion also included the
18           implicit and explicit threat of reputational
19           harm.     The defendant had a library of
20           photographs and videos on each of the women he
21           prostituted, and the women knew that because
22           they were present when he was taking all these
23           videos and filming them.
24                  THE COURT:      And you have one example of his
25           use of this series of videos or photographs that

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 39 of 165
                                                                          39




1            was used to destroy reputational harm?                  Or
2            destroy reputation.          Yes, destroy reputation?
3                   MS. SAVNER:       Yes, there is one video that
4            he published that's of minor Victim E after she
5            did something that in his words violated him,
6            but so there's that one example of him carrying
7            the threat out, but the threat was existent
8            among all of the women even before this video
9            came out.
10                  THE COURT:      And the women would verbally
11           testify to that threat?
12                  MS. SAVNER:       Yes, your Honor.
13                  THE COURT:      That if in fact you steal
14           drugs, I think that was the minor victim, but if
15           you in fact violate his rules, then he will use
16           these videos or these photographs to embarrass
17           them.
18                  MS. SAVNER:       I can't speak for all of the
19           victims but for some of them certainly, and if I
20           can find the spot in the filing, Victim B said
21           that explicitly and she's testified to it in her
22           grand jury testimony that, you know, she knew he
23           had this library of material on him, and it was
24           a sort of constant refrain of the defendant that
25           if you violate me, I'll violate you back, and

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 40 of 165
                                                                           40




1            that could have meant many things and did mean
2            many things to the witnesses and the victims,
3            one of which was this threat of exposing them to
4            their friends and families who often did not
5            know that they were engaged in prostitution or
6            even heroin use.
7                   THE COURT:      So that's the general
8            background.       That's how you're going to prove
9            coercion.       There's specific issues that have
10           been raised in the pleadings, and the first is
11           any evidence alleging that the defendant
12           sexually assaulted ML in July of 2016.                  July is,
13           of course, after the period of time for which
14           the defendant is charged.             Are you suggesting
15           that this is related in any way to this "I'll
16           get back at you" or -- and how is this relevant?
17                  MS. SAVNER:       Yeah, I mean, I think it is
18           directly relevant to the "I'll get back at you"
19           sentiment that he put out to all the women that
20           worked for him, both in his drug business and in
21           his prostitution business.             When the defendant
22           learned that this woman, listed as ML, had taken
23           up with another man, he was angry about it and
24           told her he would violate her, and then he did
25           in fact carry out that threat to violate her by

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 41 of 165
                                                                           41




1            coming to her house and sexually assaulting her.
2                   THE COURT:      Okay.     By this point, all of
3            the criminal acts that are subject to the
4            indictment have been over.
5                   MS. SAVNER:       Yes, your Honor.
6                   THE COURT:      And this is in response to her
7            deciding to go with another man?
8                   MS. SAVNER:        Yes, your Honor.
9                   THE COURT:      Okay.     All right.        The next one
10           is evidence related to the shooting of people
11           allegedly associated with the defendant in New
12           York City.
13                  MS. SAVNER:       Yes.    So as with the evidence
14           related to the defendant's quote, unquote,
15           murder of someone, this evidence, information
16           that the defendant had shot people, that he'd
17           been convicted of manslaughter which he himself
18           referred to as murder was part of the climate of
19           fear that the defendant created.               This implicit
20           threat of force.         That if they did not follow
21           his rules, if they did not prostitute for him,
22           if they didn't go out on the next date that he
23           wouldn't hesitate to use force against them, and
24           that was playing into multiple of the victims'
25           minds when they were faced with the choice of

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 42 of 165
                                                                                  42




1            whether to continue prostituting or not.
2                   THE COURT:      So he would say to these women,
3            I've been convicted of murder?               What's the
4            proffer as to what he actually said to them?
5                   MS. SAVNER:       Yes, so --
6                   THE COURT:      And then the results, what
7            impact it has.
8                   MS. SAVNER:       So some of the witnesses will
9            testify that they knew he had been previously
10           convicted of homicide.
11                  THE COURT:      How would they know that?                 I
12           mean, would he have said that?               Or is it the
13           rumor out there that he was convicted of murder
14           in New York State.          I mean, obviously if he said
15           that, it's a higher relevance because that's a
16           direct indication that he is coercing through
17           that statement or if it's just, did you know by
18           reputation that he had been convicted of murder
19           in New York, that's of less value, although you
20           would still say that's relevant.
21                  MS. SAVNER:       Well, yes, your Honor.             It
22           relates, I think, most specifically to Victim B.
23           There was an incident where Victim B stole some
24           heroin from one of the defendant's drug runners,
25           and the defendant found out and brought her in,

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 43 of 165
                                                                                 43




1            put out a bounty on her and brought her in, and
2            on page 10 of the filing and in her grand jury
3            testimony she talks about her fear in those
4            moments and what specifically she was afraid of,
5            what would happen to her, and she says, "and I
6            did know what he was capable of because I did
7            like I knew he went to jail for murder.                     Like he
8            was expedited back to New York for a murder
9            charge like a while back.             So it just made me
10           really nervous."
11                  THE COURT:      So how does she know that?
12                  MS. SAVNER:       Well, he was, if I understand
13           his criminal history correctly, he was
14           incarcerated for a parole/probation violation on
15           the homicide charge while he was sort of in
16           Victim B's orbit so she was aware that he left
17           Vermont and was back in jail for a period of
18           time in 2013.
19                  THE COURT:      But I guess the more direct
20           question is did he say that or did she hear that
21           from others.
22                  MS. SAVNER:       I don't know how she knew he
23           was taken back to jail.
24                  THE COURT:      Okay.     So these are the kind of
25           things that obviously you need to explore.                     If

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 44 of 165
                                                                            44




1            he's making representation that he was convicted
2            and he is using the fact that he was convicted
3            of a homicide as a level of coercion, then
4            that's clearly relevant and highly probative.
5                   If on the other hand, this is learned from
6            these witnesses by hearsay or just by
7            reputation, that becomes a little less
8            probative.       So I think probably the issue of
9            whether you could use this conviction should
10           await factual exploration.             Would you agree with
11           that?
12                  MS. SAVNER:       Yes, your Honor.          We don't
13           object to letting the witnesses explain how they
14           came to learn of the information and going from
15           there.
16                  THE COURT:      All right.       Evidence related to
17           the walnut challenge.           Apparently, there are two
18           videos --
19                  MS. SAVNER:       Yes, your Honor.
20                  THE COURT:      -- of the walnut challenge.            Do
21           you seek to introduce those videos?
22                  MS. SAVNER:       We do, and I'd like to make it
23           clear that those videos while they discuss the
24           challenge that's about to take place organized
25           by the defendant wherein various of the women

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 45 of 165
                                                                         45




1            involved in his prostitution enterprise,
2            including two of the named victims, were to have
3            a contest to see how many walnuts could be
4            inserted into their anuses.             So that was the
5            nature of the contest, and that's what's sort of
6            discussed in the portions of the video that the
7            government seeks to introduce.               The videos that
8            the government has that it recovered from the
9            defendant's computer do not actually show the
10           act of the contest itself.             Just sort of
11           discussing it and it shows the defendant in the
12           second video sort of preparing one of the women
13           who worked for him as a prostitute for the
14           contest.
15                  THE COURT:      So in reading both pleadings
16           from the defense and from the government, I sort
17           of came to the conclusion that you must have
18           looked at different videos.             You use the video
19           as coercion, that you are demeaning women in
20           this particular way.           The defense has said that
21           there were a number of people there, and other
22           people just said I don't want to participate in
23           this, and that was fine.            So I don't know what
24           it is.     Is it evidence of really threats or
25           coercion or is it demeaning?              Clearly, it's

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 46 of 165
                                                                              46




1            demeaning.       But then the defense says everybody
2            else said no, I don't want to participate in
3            this, and they were allowed to do that.                     Is that
4            what happened on the video?
5                   MS. SAVNER:       So based on my recollection,
6            there are two other women present in the house
7            who can be seen in the video who are approached
8            by the defendant or his associates and say, you
9            know, can we get you in there, can we get you to
10           do this, and one of them will testify to that
11           fact that she was approached about participating
12           in the video and she said no.              I will note that
13           these two women were not prostituting for the
14           defendant at the time, based on the government's
15           knowledge.       They are not charged victims and
16           coercion as to them is irrelevant.                 The fact
17           that the draw of participation which was getting
18           a few tickets of heroin in exchange for
19           participating was coercive, had a coercive
20           effect for the women that did participate, and
21           particularly two of the charged victims, I think
22           is highly relevant.
23                  In addition to that is the fact that once
24           it was done, this video, the women believed this
25           video existed of them, and again, that's another

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 47 of 165
                                                                             47




1            thing that Victim B talks about is leading to
2            her fear of reputational harm that this video
3            could be exposed.
4                   THE COURT:      Did he ever threaten subsequent
5            to this video using the video in this kind of
6            intimidating way?
7                   MS. SAVNER:       I don't believe he did so
8            explicitly, but as Victim B notes in her, she
9            explains in her grand jury testimony, you know,
10           the question was why were you concerned for
11           yourself that he had these pictures of you, and
12           she responds, "because if he got mad at me or if
13           I didn't go meet up with him, I'm sure he would
14           have done the same thing to me to get back at
15           me, knowing that everything I did I kept private
16           and I didn't want my family and friends to know
17           about."      And the question is, "Is this one of
18           the ways he was able to control you."                 Answer,
19           "In a way, yes.         Like he's never personally ever
20           said this is what I'll do to you, but I knew he
21           had multiple pictures, dozens and dozens of
22           pictures of me, since I was young young, like
23           really young.        He had taken that video of me,"
24           and that's referring to the walnut video, "and
25           for him just me knowing that he had this video

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 48 of 165
                                                                                  48




1            like he could do anything with it."
2                   So for that witness who will testify that
3            her experience participating in this challenge
4            was highly traumatizing to her.               In fact, she is
5            a witness who will say that after the defendant
6            filmed her participation in the contest that the
7            defendant told her I can't use this video.                      It
8            looks too much like rape.             That's how miserable
9            and unhappy she was while she was participating
10           in it.     And the fact that he then had that video
11           posed yet another means that he had of coercing
12           her to engage in future prostitution by the
13           threat of exposing this humiliating and
14           embarrassing video.
15                  THE COURT:      All right.       Any evidence
16           suggesting, alleging, and/or asserting that the
17           defendant had a prior murder conviction.                    I
18           guess we've talked about that.
19                  Evidence of any unlawful drug-related
20           activity outside the scope of the conspiracy
21           alleged in the indictment between May 2015 and
22           March of 2016 unless the government can
23           demonstrate that such evidence is relevant to
24           proving the alleged crime.
25                  So your point is that continuing drug

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 49 of 165
                                                                           49




1            activity afterwards is relevant.               So I'll hear
2            you on that.
3                   MS. SAVNER:       More so, your Honor, that drug
4            activity before the charge of conspiracy is
5            relevant because -- so the prostitution and sex
6            trafficking counts range from 2012 to 2016 and
7            about the same time that the drug conspiracy is
8            alleged to have ended.           The drug conspiracy is a
9            shorter window occurring from 2015 to 2016 as
10           charged.      So it's really the period of 2012
11           through 2015 that the government seeks to
12           maintain this evidence related to the
13           defendant's involvement in drugs, in part
14           because that was how, one, he operated his
15           prostitution enterprise.            The women were
16           participating, many of them, because they were
17           drug addicts, heroin addicts, and he was their
18           supplier.
19                  Additionally, it was for some of them, for
20           the charged victims, one of the means of
21           coercion that he used.           He manipulated their
22           drug addictions.         He was their supplier of
23           heroin.      He told them he wouldn't give them the
24           heroin that they needed to avoid withdrawal
25           until they went out on another date and came

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 50 of 165
                                                                             50




1            back and gave him money, and when they did come
2            back, they split half the money with him.                   That
3            was the deal at the start anyway.                  They gave him
4            half their earnings to pay for his associated
5            expenses with his prostitution business, and
6            what in fact they did with the other half which
7            was supposed to be their half was pay him all of
8            that for the drugs that they needed to subsist
9            on and continue to do this work.
10                  THE COURT:      So the drug dealing, although
11           not relevant necessarily to the drug charges,
12           the Counts 1 through 10, with the exception of
13           Count 2, is totally relevant to actually
14           understanding the relationship between the
15           defendant and the various women in particular
16           with regard to coercion.
17                  MS. SAVNER:       Yes, your Honor.
18                  THE COURT:      The video that depicts the
19           defendant urinating on other persons.
20                  MS. SAVNER:       Yes, your Honor.          So there's
21           three videos related to this.              There's a video
22           in which the defendant announces that he's going
23           to, I believe, start a series of videos in which
24           he is, videos titled, quote, "pee on you," in
25           which he tells the audience, quote, "I'm just

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 51 of 165
                                                                           51




1            pissing on bitches and going to see how far I
2            can go."      So this is, again, like the preamble,
3            so to speak, of the walnut video.                  He's sort of
4            announcing his plans in advance of what he's
5            going to do, and then there are two videos of
6            the defendant, in fact, urinating on two of the
7            women that work for him.            One a charged victim
8            and one a worker in his drug business.
9                   Again, these videos, the fact that they
10           were kept and maintained by him and catalogued
11           in his library among other embarrassing and
12           humiliating videos of these women contributed to
13           the fear of reputational harm that he posed to
14           them and that was part of the means of coercion.
15                  These videos also demonstrate the sort of
16           just bodily control that he had over them which
17           was, you know, part of the coercion as well.                  He
18           was dominant over them in every aspect and this
19           is certainly corroborative of that.
20                  THE COURT:      Do you have the two women who
21           will testify to the episode?
22                  MS. SAVNER:       Yes, your Honor.
23                  THE COURT:      Okay.     Victim A's allegation
24           that the defendant sexually assaulted her after
25           he found out that she had stolen drugs from him.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 52 of 165
                                                                                52




1            We've talked about this a little already.
2                   MS. SAVNER:       Yes, and I would just point
3            out as we have in our response and this proffer
4            that from what I understand of the facts this
5            should be related to Victim B, not Victim A.
6                   THE COURT:      Yes.     Right.
7                   MS. SAVNER:       So, yes, there was this
8            instance that I mentioned that Victim B stole
9            some heroin from one of the defendant's drug
10           runners, he then put out a bounty for her.                       She
11           was brought into him and he, you know, kind of
12           took her out back, in fact to a dumpster by a
13           cemetery, just him and her at night.                 She was
14           very afraid of what he would do to her.                     He
15           raped her at the cemetery, and then said you
16           work for me now and implying that she had to
17           prostitute for him to pay him back for the money
18           that she stole from him.
19                  So that in and of itself is the fact that
20           the sexual assault is relevant because it shows
21           the reasonable fear that she had that if she
22           didn't thereafter go and work for him and pay
23           him back that she would suffer severe
24           consequences including the use of physical force
25           and potentially sexual violence again, and,

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 53 of 165
                                                                                53




1            again, this is during a charged period of
2            trafficking for this victim.
3                   THE COURT:      Okay.     Victim C's explanation
4            about why she participated in commercial sex
5            acts where she's talking about her fear of black
6            people to begin with because she was molested
7            and beaten as a child by a black person.                    That's
8            where she mentions the fact that he's in the
9            Bloods.
10                  So do you seek to introduce this reason for
11           her fear?
12                  MS. SAVNER:       You know, the government
13           doesn't really intend to elicit that she feared
14           him necessarily because he was black, but she
15           did say in this car ride which Mr. Grady has
16           discussed wherein the, that is sort of the main
17           piece of the coercion for this victim was this
18           car ride and her setup with the defendant.                    She
19           did tell him about her history of trauma.                    She
20           has scars on her arms of, you know, self-harm
21           and cutting that she showed him, that were
22           visible to him, and she talked about her history
23           of trauma, and given the fact that the defendant
24           then knew of it and was able to use it to compel
25           her to do what he wanted to do is relevant to

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 54 of 165
                                                                         54




1            the coercion of Victim C and how she was
2            compelled to prostitute.
3                   THE COURT:      But do you intend to use her
4            feelings about black people, Bloods we've talked
5            about already, is that coming in or do you want
6            to engage in the comments about self-harm and
7            his knowledge of self-harm?
8                   MS. SAVNER:       I mean, I think most relevant
9            is what the defendant knew and what he was able
10           to seize on and use to compel her to prostitute,
11           right?     So to the extent that she told him about
12           her activity of sexual abuse and trauma and
13           self-harm which she will testify to on the
14           stand, that I believe is relevant and should
15           come in.      The government doesn't intend to
16           elicit the fact that she was afraid of black
17           people.      I mean, to the extent that she might
18           have said that to the defendant in that car
19           ride, I personally don't know if she did, it
20           might be more relevant, you know, then, but --
21                  THE COURT:      Okay.     Then lastly, a video of
22           the defendant explaining why he was upset with
23           minor Victim E.
24                  MS. SAVNER:       This is the video referenced
25           wherein the defendant does carry out his threat

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 55 of 165
                                                                         55




1            to sort of violate the women who cross him in
2            this way of exposing them.             So he posted this
3            video publicly on his Facebook account in which
4            he calls out minor Victim E for stealing from
5            him, you know, kind of, it's a ten-minute video
6            where he sort of goes on a monologue about how
7            he brought her up from nothing, and she had the
8            audacity to steal from him, and then he shows
9            photos of her in sexually suggestive positions
10           and says, you know, I know her more like this.
11           And, you know, suggesting that she was
12           prostituting or that she was, you know, in some
13           other way sexually promiscuous.               And again,
14           these were photos.          He used photos in this video
15           that he kept in his library of photos and videos
16           that he kept on all of the women, and this
17           evidence of the video itself and the fact he
18           posted it, it was seen by victims and witnesses,
19           and they will testify to its effect on them.
20                  THE COURT:      All right.       Let me ask you
21           whether you need pretrial rulings on a lot of
22           these issues.        I clearly understand that you
23           have the obligation to prove coercion.                  I
24           understand that you're going to approach that
25           with those three different approaches, including

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 56 of 165
                                                                             56




1            the regulation of drugs being given to women,
2            the force and threats.           Clearly, you should be
3            afforded the opportunity to use evidence of
4            force, evidence of coercion, to satisfy that
5            element.
6                   The problem for me at this particular
7            juncture is ruling upon a particular video or a
8            particular photograph.           You've got 20,000
9            photographs apparently and you may introduce
10           obviously a small number of photographs, but to
11           actually rule on the use of a video, et cetera,
12           you really should be in possession of all of the
13           facts during the trial, but that necessarily
14           impacts opening statements.             You don't know
15           exactly whether it's coming in or whether it's
16           not coming in, and those things that are
17           particularly important and well established, you
18           may really want a ruling in advance.
19                  MS. SAVNER:       Yes, your Honor.          And not to
20           mention that, but sort of the feasibility of how
21           we would decide these sort of things mid trial,
22           I don't know how your Honor envisions it going,
23           but it would seem time-consuming and require
24           many side bars to sort of get into it and also
25           sort of, I mean, we obviously can somewhat

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 57 of 165
                                                                              57




1            anticipate what the witnesses will say in
2            response to any given question, but we can't
3            fully anticipate, you know, what tangents
4            they'll go down.         So I worry about being in the
5            position of them sort of coming out with
6            information about one of these things that's
7            sort of been reserved and not having a ruling.
8                   And I also think that there can maybe be a
9            distinction made between, at least as to the
10           videos, so the urination videos, the walnut
11           videos, the video explaining why the defendant
12           was upset with minor Victim E, that discussion
13           of these videos by the witnesses is sort of the
14           middle ground where that your Honor could
15           determine that that was admissible at this point
16           given that they would be explaining the
17           relevance to them of these pieces of video
18           evidence in the context of their testimony, and
19           maybe reserve on the admission of the videos
20           themselves which is the more prejudicial piece
21           of it, depending on how the witnesses testify
22           about how it's affected them.
23                  THE COURT:      Well, that's interesting.            So
24           just take as an example the urinating videos.
25           You would have the two women testify about that

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 58 of 165
                                                                              58




1            experience.       That's less prejudicial.                It's
2            clearly probative.          And then reserve judgment on
3            the use of the video of that episode.
4                   MS. SAVNER:       I mean, that certainly is not
5            the government's first preference.                  The
6            government believes that the videos themselves
7            are extremely probative, corroborates what the
8            witnesses will say were their experiences, but I
9            think, you know, in my reading of the defense's
10           theory, the videos themselves are the more
11           prejudicial pieces of evidence than testimony
12           concerning what happened in them.                  So to the
13           extent that the women testify about the
14           experience, testify about how the experience
15           affected them, and the court allows them to do
16           that in advance, then the matter of whether the
17           videos themselves can come in is something that
18           can be --
19                  THE COURT:      Then if there's
20           cross-examination of those witnesses and the
21           cross-examination impeaches the reliability of
22           what they've said, then that becomes relevant to
23           whether or not the video can be introduced to
24           and substantiate the testimony of the witness
25           which is I suppose a third scenario.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 59 of 165
                                                                                 59




1                   All right.      Okay.     All right.         So those are
2            the specific things that I thought had not been
3            addressed before.          Are there other issues that
4            you want to address at this point?
5                   MS. SAVNER:       No, your Honor.           Not based on
6            the, I mean the defendant has another motion to
7            exclude evidence that --
8                   THE COURT:      We'll do that later.
9                   MS. SAVNER:       Yes, your Honor.
10                  THE COURT:      Okay.     Why don't we take a
11           break.     Ten-minute break at this point.                  Start
12           again at 11.
13                   (Recess taken 10:49 - 11:02 a.m.)
14                  THE COURT:      Okay.     So in regard to those
15           motions I just discussed with the government,
16           did the defense want to respond to 350?
17                  MS. SEN:      Yes, your Honor.
18                  THE COURT:      Okay.
19                  MS. SEN:      As your Honor pointed out, I'll
20           just start and go through the same list in the
21           same order.
22                  THE COURT:      Okay.
23                  MS. SEN:      With respect to the sexual
24           assault, I think the court had pointed out this
25           happened in July of 2016.             I think the

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 60 of 165
                                                                          60




1            government admits that no one else was even
2            aware of it.        I don't understand how it's
3            relevant.       It has absolutely no relevance to the
4            drug trafficking.          The drug trafficking
5            conspiracy ended as of March 2016.                 This was in
6            July, and --
7                   THE COURT:      Well, the relevance from the
8            government's perspective is that if the
9            defendant feels that one of the women violated
10           his rule, then he responds with violence and in
11           particular, demeaning violence, and this is an
12           example of that, even though it's after the
13           conspiracy or after the charged offenses, but
14           what's also troubling about it is it's not
15           because ML violated his rule in regard to
16           prostitution, it's for another reason totally;
17           that is, she went with another guy.                 And so
18           there's a little less relevance, it seems to me.
19           Just thinking off the top of my head here.
20                  MS. SEN:      And your Honor, I would point out
21           that our client disputes that that ever
22           happened.       So this is an issue that has not been
23           established.        I haven't seen any police reports
24           about this.       I'm not sure that this, this is an
25           allegation, and for it to come in just suggests

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 61 of 165
                                                                               61




1            that, you know, then our client is fighting this
2            allegation which is just this woman's word
3            against his because it fits into the government
4            narrative of our client, this is what he did
5            when he violated people.
6                   I think the court is right in terms of its
7            relevance.       It's not, what I'm saying, it wasn't
8            relevant to the drug conspiracy.               There's no
9            indication here that she did do anything that
10           would have caused him to sort of perform this
11           act, and he disputes it all together.                 So we
12           would argue that it is just not relevant to the
13           charges here.        No one else was aware of it.             I
14           mean, the government admits that.
15                  So the idea that people were concerned and
16           that they felt like this could happen to them
17           and sort of was used as some kind of threat, I
18           don't think fits with, I just don't see how this
19           is relevant.
20                  THE COURT:      Well, it's not relevant because
21           other people would have known or not known about
22           it.    It's relevant because it's a pattern of
23           conduct and its relevance is because it is that
24           pattern of conduct.
25                  Okay.     I'll take that clearly under

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 62 of 165
                                                                         62




1            advisement.
2                   Evidence related to the people shooting of
3            people allegedly associated with the defendant
4            in New York City.
5                   MS. SEN:      Again, your Honor, and I think I
6            sort of, in our response I put together this
7            idea of the murder conviction, shooting people
8            in New York.        I haven't seen anything from any
9            witness that they were afraid of our client
10           because they were aware, had heard about him
11           shooting anybody, and to allow that to come
12           in -- if a witness gets up and says this, it's
13           not something that has been stated in any
14           reports that we've seen of any witness, and not
15           only that, there's so much evidence, your Honor,
16           of these witnesses, I mean, the number of
17           photos, messages, friendly messages that these
18           witnesses have exchanged with our client outside
19           of the time period, during the time period, of
20           these alleged activities, it just completely
21           undermines any allegation.
22                  THE COURT:      Well, have you received a
23           proffer from the government as to why they would
24           introduce or what they would actually introduce
25           about shooting of people in New York?

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 63 of 165
                                                                              63




1                   MS. SEN:      Only what they've provided in
2            this motion, your Honor.            Nothing more specific
3            than that.
4                   THE COURT:      Do you know if there's any
5            statements of the defendant to any of the women
6            about his conviction for either manslaughter or
7            murder used in a coercive or threatening manner?
8                   MS. SEN:      Our client disputes that, and
9            your Honor, our client has also pointed out to
10           us he was on parole for a manslaughter
11           conviction, and he was rearrested in Vermont and
12           that was all over the news.             It was in
13           newspapers, it was a publicly known fact.                   So
14           our client says that he would have never, you
15           know, used, you know, mentioned it or used it in
16           that kind of a way.
17                  THE COURT:      Well, but the relevant question
18           is whether or not there are witnesses out there
19           who heard him say, "I was convicted of
20           manslaughter or murder," and it was used in the
21           context of a coercive environment.
22                  MS. SEN:      Your Honor, we haven't seen
23           anything that supports that.
24                  THE COURT:      Okay.     Let me get back to the
25           government and just get a proffer as to what

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 64 of 165
                                                                             64




1            exactly would be used there.
2                   All right.      The walnut challenge.
3                   MS. SEN:      Your Honor, as I stated in the
4            papers that we filed, the government's argument
5            that this is somehow indicative of coercion, it
6            is pretty clear if the government is talking
7            about the video itself that they are, this group
8            of people are going from room to room and asking
9            women whether or not they want to participate,
10           and they say no.         And the government's theory of
11           this whole case all along has about been that
12           Mr. Folks is alleged to have used coercive
13           tactics, both for the women who were involved in
14           prostitution as well as with the women who are
15           involved in distributing drugs.
16                  So the idea that somehow now the government
17           is standing up and saying well, those women
18           weren't part of the prostitution and so they
19           weren't really feeling the coercive effect.                 I
20           mean, frankly, the government's argument and its
21           theory of this case all along has been that
22           Mr. Folks has been coercing these women into
23           being involved in the drug business as well as
24           in the prostitution business.              So to say that
25           somehow this video, discounting the fact that it

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 65 of 165
                                                                         65




1            doesn't show coercion by suggesting somehow that
2            although those were people not involved in
3            prostitution and that they could say no whereas
4            the women involved in prostitution couldn't say
5            no, it's just not clear from the video itself,
6            and I think the only way for the court honestly
7            to evaluate the coercive nature of this video
8            and, frankly, all of the other videos is by
9            having the government submit them to the court
10           for the court's review because the defense does
11           not see these videos as coercive and that
12           they're not relevant, your Honor.
13                  THE COURT:      What do you think about the
14           suggestion from the government that it be
15           permitted to ask the witnesses to describe what
16           happened, and the videos would be held in
17           abeyance and that would obviously be much less
18           prejudicial.        What do you think of that
19           suggestion?
20                  MS. SEN:      Well, your Honor, I think that
21           that is almost even more prejudicial because I
22           don't think my, I anticipate that what these
23           witnesses are going to say is not going to
24           reflect what's on these videos because these
25           videos do not show coercion, and we feel very

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 66 of 165
                                                                             66




1            strongly that they are not relevant, and
2            whatever probative value that they might have is
3            far outweighed by the prejudice of these videos.
4                   So the idea that somehow you would allow
5            these witnesses, it means that the videos come
6            in ultimately, and I think that the court first
7            has to look at them to determine are these even
8            relevant because I don't see how they're
9            relevant.
10                  THE COURT:      Okay.
11                  MS. SEN:      That's our position, at least,
12           your Honor.
13                  THE COURT:      It's a little bit of an
14           inconsistent position.           What you're basically
15           saying is that the videos are very prejudicial.
16           At the same time, you're suggesting that the
17           videos are not showing any coercion.                  Is that
18           inconsistent?
19                  MS. SEN:      I don't think so, your Honor.
20           They don't show coercion.             They're just not
21           relevant.       I mean, if the idea is that they're
22           relevant because they show this coercive line of
23           conduct, I mean at least for the walnut
24           challenge video for certain.              There is nothing
25           about that video that's coercive.                  I think

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 67 of 165
                                                                         67




1            what's prejudicial about it is just the nature
2            of the activity going on is going to be
3            off-putting to a lot of people, and so that's
4            the prejudice.        I mean, if you look at this
5            video, your Honor --
6                   THE COURT:      Okay.     Then tell me your
7            reaction to their suggestion that the defendant
8            engaged in demeaning activity as a control
9            mechanism to be able to control people who are
10           working for him.         That is, that he really
11           demeaned them as persons or sexually, et cetera,
12           and that is a part of a whole process by which
13           he gains control over them.             Should the
14           government, assuming that there's a video which
15           is not coercive but demeaning, should the
16           government be able to introduce that kind of
17           evidence to show this is a mechanism by which he
18           sought control.
19                  MS. SEN:      Well, if there was something that
20           was evidence of that, we would need to see it,
21           and not only that, your Honor, but --
22                  THE COURT:      But the walnut video is pretty
23           demeaning.       I mean, I haven't seen the video,
24           obviously, but at least the description of the
25           episode is quite demeaning.             And they would say

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 68 of 165
                                                                           68




1            well, it's coercive, but if it's not coercive,
2            it at least is demeaning of these particular
3            women, and that was a way in which he gained
4            control over them.
5                   MS. SEN:      Well, your Honor, I would point
6            out in that video that the women who are engaged
7            in this activity are laughing, and I would also
8            point out in that video that the women who won
9            the challenge were paid $500.              So the idea, I
10           mean, you know, so the thing is that you get
11           into these very -- yes, to you or me it may seem
12           demeaning, but there was a bargain that was made
13           there, and it doesn't show coercion.                 To the
14           extent it shows that it was demeaning, I mean,
15           honestly, your Honor, you have to just look at
16           the video --
17                  THE COURT:      All right.
18                  MS. SEN:      -- to sort of get the sense of
19           how demeaning it was in terms of the entire
20           context.      I think that's really our point is
21           that the way a witness might describe it -- and
22           I would also point out that they are basing
23           their argument about, I mean, at least until now
24           the government has been basing its argument
25           about the coercive nature of this video on the

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 69 of 165
                                                                              69




1            one woman who didn't enjoy participating in it.
2                   Now, the other women who actually engaged
3            in this, you can see them on the video.                     They're
4            laughing, they're joking around, there's a kind
5            of lighthearted atmosphere, and if there was one
6            woman who was not happy about it and she was not
7            videoed or at least my understanding is any
8            video of her was deleted, then I think that that
9            also impacts sort of the relevance of it with
10           respect to the coercive element of the video as
11           well.
12                  THE COURT:      Okay.     All right.        Any evidence
13           suggesting or asserting the defendant had a
14           prior murder conviction.            Again, I guess I'm
15           asking for clarification as to whether in fact
16           there's evidence of the defendant saying that as
17           opposed to other ways that people may have
18           learned about that because that obviously is
19           prejudicial, but if the defendant said to a
20           person, you know, "I've been convicted of
21           murder" and in a coercive way, then that is
22           highly probative.          Would you agree with that?
23                  MR. SEN:      I think it depends on the context
24           in which it is stated, your Honor, and my
25           understanding and what I said before is that our

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 70 of 165
                                                                              70




1            client has never used it as a coercive
2            threatening statement.
3                   THE COURT:      Okay.     All right.        Evidence of
4            unlawful drug-related activity outside the scope
5            of the conspiracy, and in particular the
6            government seeks to introduce drug-related
7            activity from 2012 to 2016 as a part of Counts
8            10 through 14.        Essentially, they're arguing
9            that he used drugs as a coercive technique to
10           control the conduct of the people who are
11           working for him, and your motion has sought to
12           exclude all of that, but in fact it's quite
13           relevant, isn't it?          To the coercive nature of
14           the relationship between the defendant and
15           people working for him?
16                  MS. SEN:      Your Honor, I guess what our
17           focus was on sort of other activities related to
18           the drug conspiracy that the government is
19           alleging.       I think with respect to the drug use
20           of the women themselves, I don't think anyone is
21           going to deny that there was drugs being used
22           and bartered for.          So with respect to -- I think
23           the only concern there is that there's not
24           evidence that there was drug distributing going
25           on.    I think the fact that these women were

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 71 of 165
                                                                         71




1            using drugs is different from the conspiracy to
2            distribute drugs.
3                   THE COURT:      But then I thought that the
4            relationship that existed between the defendant,
5            at least according to the government now, that
6            between the defendant and the women not only was
7            to control the use of drugs to require them to
8            be involved in prostitution but they also were
9            selling, and I don't know if the selling goes
10           back to 2012, but that's all part of the
11           relationship between these women and the
12           defendant, I thought.           And if you would allow
13           the government to introduce testimony of drug
14           activity to encourage coercion to prove coercion
15           for prostitution, it's sort of an artificial
16           distinction to also participate in small amounts
17           of drug activity, right?
18                  So between 2012 and 2016, if there were
19           some women who were engaged in prostitution but
20           also were selling drugs, and they would get some
21           of the drug proceeds in terms of drugs for them,
22           wouldn't that be relevant to show the
23           relationship between the defendant and these
24           witnesses?
25                  MS. SEN:      Your Honor, I think that my

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 72 of 165
                                                                         72




1            understanding of the facts, and I could be wrong
2            about this, but my understanding is that the
3            selling of the drugs by the women is sort of
4            within the conspiracy time frame and that the
5            supplying of the drugs, there may have been
6            drugs that were being bought and provided to
7            women, but that the actual women going out and
8            selling is something that did not happen.
9                   THE COURT:      Okay.     So before May of 2015
10           what you're saying is that the women didn't sell
11           drugs.     That was the drugs were only used as a,
12           well, the government would argue that they're
13           used as a coercive ploy.
14                  MS. SEN:      I certainly don't think it goes
15           all the way back to 2012.             I'd have to go back
16           and look at the exact dates for each particular
17           witness, your Honor, but --
18                  THE COURT:      So assuming that they've got
19           some evidence that some of these women were
20           selling drugs as well as engaging in
21           prostitution prior to May of 2015, that is prior
22           to the charged offenses, wouldn't that be
23           relevant to put context to the relationship
24           between the defendant and the witnesses?
25                  MS. SEN:      If there are witnesses who

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 73 of 165
                                                                            73




1            distributed before then, I think that we would
2            have to look at the context in terms of was it
3            part of the conspiracy, were they selling, were
4            they getting things, was it known, was it
5            something that they were doing on their own, is
6            it something they're doing at our client's
7            direction.       I mean, I think all of that at a
8            very detailed level would have to be looked at,
9            your Honor, so I don't want to say definitively
10           that we would agree to allowing that to come in,
11           but if there was evidence that they could show
12           that this was something they were doing on
13           behalf of our client or involved in a conspiracy
14           of some sort, I think that that would be
15           relevant, but I can't see how -- if they're
16           getting drugs from our client and then going off
17           on their own and selling them, I don't really
18           see how that would be relevant.
19                  THE COURT:      Okay.     All right.        How about
20           the urination video?
21                  MS. SEN:      Your honor, I think it's the same
22           issue as with the walnut video.
23                  THE COURT:      Would you have any objection if
24           somebody is going to testify that the defendant
25           as a demeaning coercive act urinated on them,

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 74 of 165
                                                                         74




1            would you have any objection to holding back the
2            video and allowing that witness to testify what
3            that witness experienced to describe this
4            particular episode obviously without the video?
5                   MS. SEN:      I think we would object to that,
6            your Honor.       I mean, either the information is
7            relevant and admissible or it isn't, and I think
8            that the court needs to evaluate and do the 403
9            balancing test as to whether or not the
10           probative, whatever probative value that video
11           might have is outweighed by the prejudice.
12                  THE COURT:      What you're saying is that if I
13           look at the video, it becomes so noncoercive in
14           nature that this is basically an either
15           consensual or an irrelevant act.
16                  MS. SEN:      That's what we would argue, your
17           Honor.
18                  THE COURT:      Okay.     The allegation, Victim
19           B, allegation that she was sexually assaulted
20           after he found out that she had stolen drugs.
21                  MS. SEN:      Your Honor, again, we would
22           object to this.         We would object and dispute
23           that this occurred.          Our client disputes that
24           this is what happened.           And again, we would
25           argue that any probative value that it may have

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 75 of 165
                                                                              75




1            arguably is just not, is far too prejudicial to
2            be allowed in.
3                   THE COURT:      Okay.     Victim C's explanation
4            as to why the person who said that she was
5            scared because she had been assaulted by black
6            persons, I think the government's not going to
7            introduce that particular language.                The Bloods
8            is a separate issue that the court will address.
9            Anything else to add to that?
10                  MS. SEN:      I would just add that the case
11           law that the government relies on for that, I
12           mean, it's sort of talking about a fear of black
13           people as a vulnerability, and I just don't see
14           that equating to the same kind of vulnerability
15           as the case he cited that the government relies
16           on.
17                  THE COURT:      Okay.     Then the last is the
18           video explaining why he was upset with minor
19           Victim E.
20                  MS. SEN:      Your Honor, that video was
21           apparently posted in early March of 2016.                   So
22           for any witness, the last claim regarding human
23           trafficking is February of 2016.               That anyone
24           who is involved in the human trafficking
25           endeavor says that they became worried about

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 76 of 165
                                                                           76




1            their reputational harm based on the posting of
2            that video is impossible.             And similarly, it's
3            not clear to me that even with respect to the,
4            even though the drug conspiracy extends into
5            March, it's not clear to me that there's any
6            person who was working allegedly in the drug
7            business was aware of that video and that made
8            any difference to them in terms of reputational
9            harm.     So we would argue that that video is just
10           not relevant at all because it's, just from the
11           date that it was posted, there's no way that it
12           could have had relevance to anyone's state of
13           mind before it was posted.
14                  THE COURT:      Okay.     All right.        So what
15           you're suggesting is that I ask the government
16           for the various videos.
17                  MS. SEN:      Yes, your Honor.
18                  THE COURT:      Okay.     Anything else in regard
19           to these issues?
20                  MS. SEN:      No, your Honor.        Thank you, your
21           Honor.
22                  THE COURT:      Okay.     The government, do you
23           want to respond?
24                  MS. SAVNER:       Yes, your Honor.          Just
25           briefly, your Honor, touching on a few points on

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 77 of 165
                                                                         77




1            some of these matters.           As to the first, the
2            rapes of ML, your Honor is correct that this in
3            the government's view is proof of the violation
4            that he threatened to inflict on many of the
5            women that worked for him.             The fact that it
6            wasn't directly related to a violation, a
7            perceived violation of her related to her
8            activities as a drug worker of his, I think is
9            irrelevant.
10                  THE COURT:      But doesn't that make it less
11           probative?       I mean, the fact is the reason why
12           that he assaulted her was because she developed
13           a relationship with another person.
14                  MS. SAVNER:       Yes, your Honor, but you'll
15           hear from the women who worked as prostitutes
16           for him, the women that worked as drug workers
17           for him, that he controlled all aspects of their
18           lives.     He didn't want his prostitutes buying
19           drugs from other people.            He didn't want them
20           seeing other people.           They weren't allowed to
21           have men in their hotel rooms.               All of that was,
22           would be considered a violation, and all of that
23           was one of the means he used to control all of
24           the aspects of their lives to limit their
25           contact with the outside and their resources and

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 78 of 165
                                                                         78




1            also rely solely on him.
2                   THE COURT:      That's a perfect example of why
3            a lot of these issues have to be resolved during
4            the course of the trial.            I mean, you didn't, I
5            did not know that you've got testimony, you've
6            got people coming in and saying that that
7            control was everywhere, and that level of
8            control you want to prove --
9                   MS. SAVNER:       Yes, your Honor.
10                  THE COURT:      -- by offering the testimony of
11           these various witnesses, and then the assault on
12           ML is just an example of the abusive control
13           that he demanded of the people who worked for
14           him, right?
15                  MS. SAVNER:       Yes.
16                  THE COURT:      Okay.     All right.
17                  MS. SAVNER:       So as to the next, and I will,
18           as we've been doing, sort of group the evidence
19           related to him shooting people and the evidence
20           of the murder conviction, I will just point out
21           that this is the defendant's motion to exclude
22           evidence, and they specifically sought to
23           exclude evidence that the defendant had shot
24           people in New York without tying it to any
25           specific statement of any government witness or

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 79 of 165
                                                                              79




1            any material provided in discovery.                  So we too
2            don't know exactly what they're referring to
3            when they move to exclude evidence related to
4            the shooting of people allegedly associated with
5            the defendant in New York City.               But I think
6            we've, I believe we're somewhat on the same page
7            that it's a matter to be explored as to how the
8            witnesses knew, came about the information and
9            how it affected them.
10                  THE COURT:      Okay.
11                  MS. SAVNER:       As to the walnut video,
12           Counsel suggested that, outright stated that the
13           videos don't show coercion, and that's just not
14           a matter to be decided at this point.                 You know,
15           the matter of the coercive nature of the
16           defendant's activities is the central issue for
17           the jury to decide.
18                  THE COURT:      Well, what proffer would you
19           make as to what response the two women who went
20           through the walnut challenge had?                  What was
21           their reaction to that?            Did they feel coerced
22           in particular?        Did they feel demeaned?
23                  MS. SAVNER:       One of them, as I've mentioned
24           before, was so distraught during the video and
25           crying and looked unhappy that the defendant

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 80 of 165
                                                                           80




1            immediately afterwards said to her, "I can't use
2            this video, it looks too much like rape."
3            That's how unhappy she was participating in it.
4            To hear her talk about it now, it's still one of
5            the most traumatizing things the defendant did
6            to her, one of the most degrading things she
7            experienced at his hand and the fact that she
8            knew because the defendant told her he had
9            video'd it that he could use the video made her
10           thereafter fear reputational harm.
11                  With both her and other victim who
12           participated, they were both participating for
13           money or for money to use for drugs or directly
14           for drugs, and that also shows the level of
15           control that the defendant had over them, what
16           he could get them to do just to make money for
17           drugs or just to get drugs.
18                  And that's also part of the government's
19           whole theory of this case is the element of the
20           drug coercion that the defendant used.                  I mean,
21           if it weren't for these women's drug addictions,
22           many of them would not be in the position of
23           being possibly compelled to prostitute, right?
24           So the fact that their drug addictions were so
25           severe that their addictions could be

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 81 of 165
                                                                           81




1            manipulated, their supply of heroin manipulated
2            so that they would or wouldn't participate in
3            prostitution at the defendant's hand is also
4            corroborated with the fact that they were
5            willing to participate in this objectively
6            degrading and humiliating experience just to
7            make a little money which they will thereafter
8            testify they immediately spent on drugs.
9                   THE COURT:      All right.
10                  MS. SAVNER:       As to the drug-related
11           activity predating the conspiracy, I think the
12           government does not intend to introduce evidence
13           that the women were selling drugs for the
14           defendant prior to the charged conspiracy.                  That
15           the evidence related to drugs is related to the
16           defendant, from the 2012 to mid-2015 period, is
17           related to the defendant's access to heroin and
18           crack, the drugs that the women required to
19           engage in prostitution, and that he distributed
20           it to them and that he was their supplier of
21           heroin.
22                  THE COURT:      And they were engaged in
23           prostitution.
24                  MS. SAVNER:       Yes.
25                  THE COURT:      All right.       Okay.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 82 of 165
                                                                             82




1                   MS. SAVNER:        Again, with respect to the
2            urination videos, the defense posits these as
3            consensual, showing that the video themselves
4            just like with the walnut videos shows some sort
5            of consensual act, but that's sort of taking the
6            image in a vacuum without testing the witness's
7            experience and without putting that experience
8            in their own words for the jury to hear and for
9            the jury to decide whether these acts
10           contributed to the coercion or were indicative
11           of the coercion that the defendant used.
12                  So just because it is the defense's view
13           that these videos don't show coercion on their
14           face is I think a judgment that should not be
15           permitted to rule the day as to any of these
16           videos and the victim's experiences with them,
17           and to the extent the videos corroborate those
18           experiences, it's highly relevant.                 All of the
19           videos.
20                  THE COURT:      Any objection to submitting the
21           videos for in-camera review?
22                  MS. SAVNER:       No objection, your Honor,
23           although as I've mentioned, what may be
24           coercive, you know, what may or may not appear
25           coercive on the face of something, you know, a

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 83 of 165
                                                                            83




1            smiling photograph doesn't necessarily imply
2            that the person was there happily, right?                   So I
3            would still ask that if your Honor is at all on
4            the fence that you reserve until you hear the
5            testimony of the women who were involved in how
6            it affected them.
7                   THE COURT:      Okay.
8                   MS. SAVNER:       But we are happy to submit any
9            of these videos.
10                  With respect to the assault of Victim B, I
11           mean, the defense's main argument at this point
12           seems to be that it's not admissible because it
13           didn't occur because their client says it didn't
14           occur whereas the government witness will say it
15           did occur, and that, again, seems to be a matter
16           of cross-examination and not a matter to be
17           decided ex-ante in the world of 403 balancing.
18                  I think we've addressed the various
19           statements of Victim C.            The government will
20           elicit or won't elicit, obviously depending on
21           your Honor's ruling on this, on the gang
22           conviction so I won't get into that.
23                  Lastly, as to the video of minor Victim E,
24           yes, the government does agree that the video
25           was posted in July of 2016, and therefore after

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 84 of 165
                                                                         84




1            the charged conduct of sex trafficking.
2            However, this threat of reputational harm, this
3            threat to violate you if you violate me was one
4            that was ever present as the witnesses will
5            testify.
6                   THE COURT:      So that you will have witnesses
7            who will say this is a constant pressure, he's
8            always threatening reputational harm, he's
9            always threatening to publish these embarrassing
10           photographs, and here in July of 2016 it
11           confirms what they said about what he would do,
12           the defendant.
13                  MS. SAVNER:       Yes, your Honor.
14                  THE COURT:      So it's not that all future
15           women would rely upon this fear because of this
16           video.     It's an example of the corroboration
17           essentially of what they say he said to them.
18                  MS. SAVNER:       Yes.    What he either said to
19           them or what was just clear to them implicitly
20           given the fact that they were aware he had all
21           these photos and videos of them.
22                  THE COURT:      Okay.
23                  MS. SAVNER:       Thank you.
24                  THE COURT:      All right.       So the defense
25           motion regarding witnesses' sexual behavior

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 85 of 165
                                                                                 85




1            under 412, I think we've addressed that already,
2            but tell me if you want --
3                   MR. KAPLAN:       I don't think I have anything
4            to add to that.
5                   THE COURT:      Think we've done that.               Okay.
6            You're seeking to exclude evidence related to
7            the deceased witnesses.            There are two deceased
8            witnesses, HA and BL.           My understanding is that
9            there's nothing which is going to be introduced
10           in regard to BL.         And what the government is
11           suggesting is an option here, they're not going
12           to introduce any records of the death of either
13           of these witnesses.          Obviously, the deaths were
14           unrelated to this particular conspiracy.
15                  What the government wants is an instruction
16           that the jury cannot consider the fact that
17           these two witnesses were not available to
18           testify.      Say they're not available to testify
19           and you're not allowed to consider that in any
20           way which is, I think, a good solution.                     Tell me
21           what the defense's reaction to that is.                     They're
22           not going to introduce any evidence of the
23           deaths.      This is only just don't consider the
24           fact that they did not testify.
25                  MS. SEN:      Your Honor, I think that we're

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 86 of 165
                                                                           86




1            fine with that instruction.
2                   THE COURT:      Okay.     All right.        Now, in 353,
3            the motion to exclude Backpage and Facebook
4            records.
5                   MS. SEN:      Thank you, your Honor.
6                   THE COURT:      Just before you start, you've
7            been in discussions with the FBI about the
8            availability of records that you are seeking and
9            you sort of left your memo suggesting that
10           progress is being made.            Has it been made?
11                  MS. SEN:      No, your Honor.        I got an email
12           from the FBI website yesterday, and I can
13           explain to your Honor in a moment, but
14           Mr. Kaplan, can I consult with him for just a
15           moment, please?
16                  THE COURT:      Sure.
17                  MS. SEN:      Your Honor, our motion is really
18           focused on the Backpage, and I think to the
19           extent that it was, we were moving --
20                  THE COURT:      Facebook self-authenticating,
21           are you --
22                  MS. SEN:      I think they still have to be
23           properly authenticated, but I don't believe we
24           would be moving to exclude the Facebook the same
25           way that we are moving to exclude the Backpage

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 87 of 165
                                                                               87




1            on various reasons.           So I can update the court
2            with respect to my communications with
3            counsel --
4                   THE COURT:      That self-authenticating rule,
5            the change in the rule?
6                   MS. SEN:      Yes, your Honor.
7                   THE COURT:      Did you notice who was the
8            chair of the committee that changed the rule?
9                   MS. SEN:      Could it have been you, your
10           Honor?
11                  THE COURT:      Yes.     Yes.    Yes, I was.
12                  MS. SEN:      So I think the rule worked in
13           just the manner you had envisioned.
14                  THE COURT:      I have no doubt it would.            But
15           anyway, the government has also said that they
16           don't need to rely upon self-authentication in
17           the Facebook they've got so many links to that
18           Facebook account.          Defendant using that account,
19           et cetera.
20                  All right.      So the Backpage.
21                  MS. SEN:      So to answer the court's first
22           question I received -- so as the government had
23           represented, we've had these communications back
24           and forth.       We had issued a trial subpoena.             I
25           had spoken to Attorney Bubb at the FBI regarding

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 88 of 165
                                                                         88




1            having that request run, and at that point
2            that's when we submitted the Declaration of the
3            FBI agent or Special Agent Childress who
4            explained that they weren't able to do it.
5                   So in January it appears that they were
6            starting to look at this issue, although I
7            wasn't aware of that until some time in March.
8            At that point, Attorney Bubb reached out to me
9            and said if you have a more specific request,
10           please let me have that.            And so on March 19th,
11           I sent a followup request with a specific phone
12           number that we had wanted the FBI to search for
13           on the server, and I hadn't received any
14           response.       And yesterday I got sort of a form
15           response, and I had also asked the FBI to run
16           the search as we had requested in the original
17           subpoena, and the response I got yesterday said
18           that they were not responding to subpoenas
19           because they were providing the information
20           voluntarily so resubmit the request by letter or
21           by email.       So it's a little bit confused because
22           I did submit a letter separately at Mr. Bubb's
23           request in March.          So at this point I don't
24           think that there's been any forward movement in
25           terms of running that search.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 89 of 165
                                                                         89




1                   THE COURT:      Okay.
2                   MS. SEN:      And it's not, I don't have any
3            sense and maybe the government can speak to this
4            as to what sort of time frame they have or if
5            that could even occur.
6                   But with respect to the Backpage records,
7            so there's basically a couple of grounds on
8            which we're challenging them.              The first ground
9            is this issue of not being able to access them,
10           and the government makes a lot of
11           representations in its opposition about what
12           Backpage's retention policies are, what kind of
13           records it would keep.           I don't think there's
14           anyone except for someone who is at Backpage who
15           can speak to how long the records were kept, who
16           can speak to what kind of data was kept.
17                  So, for example, just because in response
18           to a subpoena Backpage may only provide you an
19           ad with some limited administrative data doesn't
20           mean it doesn't have in its records the actual
21           image that was submitted that would have
22           contained metadata and other information about
23           the image that was submitted to be uploaded.
24                  So the scope of what Backpage actually held
25           and retained and how long it retained it for, I

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 90 of 165
                                                                            90




1            think that the government sort of speculates as
2            to what information it would have.                  Not only
3            that, the government suggests that because we
4            cannot identify what exact exculpatory
5            information might be available, we're not
6            entitled to it.         And I don't think that's quite
7            the rule, your Honor, and I think we have argued
8            that there may be exculpatory information in the
9            form of ads related to women posting, you know,
10           witnesses in this case posting ads with IP
11           addresses that are clearly not related to our
12           client during the same time period.                  There would
13           be exculpatory information, we believe, if the
14           search was able to be run.             That's really our
15           main point with respect to that.
16                  Mr. Kaplan and I were appointed at the end
17           of April.       At that point when we were appointed
18           Backpage had already been seized.                  I understand
19           the government is arguing that we're having this
20           windfall sort of argument about how just because
21           Backpage got seized, we should be, our client
22           shouldn't have any kind of benefit in that those
23           records were never requested before.
24                  I can only speak to what Mr. Kaplan and I
25           can do once we were appointed.               At that point,

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 91 of 165
                                                                               91




1            the servers had been seized by the FBI and
2            clearly we felt like it was something that was
3            necessary to go after and to request.
4                   THE COURT:      All right.       So I mean, you're
5            seeking to prevent the introduction of the
6            Backpage records.          Right?     Because you may have
7            been denied exculpatory information.                 That's a
8            really pretty severe request, obviously.                    The
9            Backpage records, pretty fundamental to the
10           government's case, and there's no question they
11           got the records in a good faith exercise of its
12           subpoena power so they got the records lawfully.
13           Those have been turned over to you.
14                  So what are alternative remedies that you
15           would seek absent the exclusion of the Backpage
16           records?      Are there instructions that you may
17           seek or is there something less dramatic or less
18           draconian or some remedy that would be more fair
19           in light of the fact that there's no real proof
20           that you have been denied exculpatory
21           information?
22                  MS. SEN:      I would have to think about that,
23           your Honor, in terms of a sort of a thoughtful
24           remedy short of exclusion.             I don't know that
25           there would be, but I would have to think about

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 92 of 165
                                                                             92




1            that a little bit.          Can we get back to the court
2            on that?
3                   THE COURT:      Yes.     Okay.     I mean, seeking
4            exclusion of the records really when the
5            government has acted in good faith, frankly, and
6            there is no showing that you've been denied
7            exculpatory information.            It's speculative at
8            this point.       It's a very dramatic remedy.
9                   MS. SEN:      I appreciate that, your Honor,
10           but it is something that we may come back to the
11           court with a request for some kind of remedy to
12           deal with that situation short of exclusion.
13                  THE COURT:      Okay.     All right.        Government
14           want to respond?
15                  MS. SAVNER:       Yes, your Honor.
16                  MS. SEN:      Your Honor?        Well, I did have two
17           other -- so with respect to specific Backpage
18           ads, I don't know if you want to hear from the
19           government broadly about the Backpage words.
20                  THE COURT:      No, go ahead.        If you've got
21           more Backpage.
22                  MS. SEN:      Just specifically and we may be
23           doing this on an advertisement-by-advertisement,
24           record-by-record challenge, there are issues
25           with respect to, for example, the administrative

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 93 of 165
                                                                            93




1            information that we do have with respect to the
2            records that have been produced in terms of not
3            being tied to our defendant, to our client.
4                   THE COURT:      Well, you've asked for all
5            metadata.
6                   MS. SEN:      Well, records that don't contain
7            metadata, that contain IP addresses.                 I mean,
8            the administrative data that Backpage has
9            provided does contain an IP address, and
10           apparently from the government's response the
11           government never intended, I mean, typically,
12           the reason why we were looking at it from that
13           standpoint is because typically when the
14           government has evidence related to computers,
15           cell phones, you know, you see subpoenas for IP
16           addresses.       There's a close tie between this
17           kind of technical evidence, and there's none of
18           that in this case, and it's clear that the
19           government isn't intending to proceed in that
20           way.     So that's an issue that we can certainly
21           address through our expert.
22                  But to the extent that some of these
23           records are being represented in a way that
24           there is not evidence to prove, you know, I
25           don't think you can say simply by putting up a

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 94 of 165
                                                                         94




1            record and saying, you know, this was created by
2            Mr. Folks.       I think there has to be more than
3            that.     So I think that that's where we're going
4            to be coming in with challenges, specific
5            challenges to each record.
6                   THE COURT:      Okay.      All right.
7                   MS. SAVNER:       So I would like to clarify one
8            thing, and I think that Ms. Sen has sort of
9            acknowledged this, but there's an underlying
10           issue of the authenticity of both the Facebook
11           records and the Backpage records as authentic
12           records of those two companies, and I think
13           that's not in dispute.            And so part of the
14           hurdle of authentication is proving that the
15           records are authentic Backpage and Facebook
16           records, and I believe that's what the
17           certifications that accompanied the returns
18           accomplished, and so I don't hear any objection
19           at this point to us seeking to cross the other
20           hurdles of authentication and admissibility --
21                  THE COURT:      Linking to the defendant.
22                  MS. SAVNER:       Right.     Without a live witness
23           from Facebook or Backpage.             But with that
24           understanding, yes.
25                  THE COURT:      So let me make sure that that's

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 95 of 165
                                                                             95




1            right.     Ms. Sen, are you going to be objecting
2            to that question about whether those records are
3            authentic from Facebook and Backpage or will you
4            accept the documentary submission of the
5            government on that question of authenticity of
6            the records; that is, the fact of they're coming
7            from Backpage and they're coming from Facebook?
8                   MS. SEN:      Well, your Honor, the government
9            has submitted an updated certification for its
10           Backpage records, but it seems pretty clear what
11           their custodian of records had done is just say
12           that the previous certification was authentic,
13           and I don't think that will be sufficient.                  I
14           don't know why the government felt that it
15           needed to go out and sort of recertify the
16           authenticity of the records because I don't
17           think they can do that because all the records
18           custodian from my understanding from speaking
19           with counsel, and correct me if I'm wrong, is
20           simply that the Backpage custodian went back and
21           looked at the previous record and said that that
22           was authentic, and I don't think they can do
23           that.     I think that we would object to that
24           certification, but to the extent there's an
25           actual records custodian when Backpage existed

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 96 of 165
                                                                         96




1            that they received those records in the course
2            of this business, I think --
3                   THE COURT:      If the custodian says that they
4            go back and review what was distributed by the
5            government to you and reconfirms that those
6            records are in fact records of Backpage, right?
7            Why can't you rely upon that?
8                   MS. SEN:      Because the custodian wasn't
9            looking at the actual records in Backpage's
10           servers because they don't have access to it.
11           So they were just looking, they were just
12           relying on the previous certification to say
13           they were certified.           They don't do any
14           comparison of the actual records of what was
15           actually contained in Backpage's files.
16                  THE COURT:      Okay.
17                  MS. SEN:      So I don't see how without going
18           and looking at the actual records in Backpage's
19           files they could certify.             I mean, they could
20           certify that they were previously provided in
21           response to a subpoena, I suppose, but I don't
22           think that that satisfies that
23           self-authentication requirement.
24                  THE COURT:      No.     They have to be able to
25           say that these are records of Backpage kept in

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 97 of 165
                                                                           97




1            the normal course of business.               And what you're
2            saying is that that second, that second review
3            is only a review of the first disclosure which
4            is not necessarily reliable.
5                   MS. SEN:      Exactly, your Honor.
6                   THE COURT:      So what you're suggesting is
7            that the government has to call somebody from
8            Backpage to come here to introduce those
9            records; is that right?
10                  MS. SEN:      Well, they have provided
11           certifications previously.             So I don't know what
12           the updated certification does.               To the extent
13           that the prior certification related to the same
14           records, is someone, their custodian of records,
15           going to their servers and saying yes, these are
16           records from Backpage, I think it would satisfy
17           that.
18                  THE COURT:      All right.       Well, this has to
19           get cleared up because if you're going to take a
20           position that they need to bring somebody from
21           Backpage here to testify to authenticate the
22           records, they need to know that way in advance.
23                  MS. SEN:      Well, I have informed counsel
24           that the second authentication we didn't agree
25           with.

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 98 of 165
                                                                            98




1                   THE COURT:      Okay.     You want to respond?
2                   MS. SAVNER:       Yes, your Honor.          So to
3            clarify, the records were originally sought and
4            subpoenaed by the government from Backpage while
5            Backpage was still in operation.               The records
6            were returned and included what Ms. Sen has
7            noted was sort of the first round of
8            certificates that accompanied them which did
9            state while Backpage was still in operation and
10           had access to these records that they were
11           Backpage records and true and authentic copies
12           produced in the regular course of business and
13           otherwise met the requirements of 803(6).
14                  The government sought a second
15           certification from Backpage since Backpage has
16           been seized by the government to comply with the
17           added and new requirement of 902(13).                 So the
18           records have been established as meeting the
19           requirements of 902(11) and 803(6) under the
20           first set of certificates that were produced
21           while Backpage was still on in operation.
22                  When the government went back to Backpage
23           and said can you verify and can you create a new
24           certification that complies with 902(13), the
25           issue that the defense is facing with its

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 99 of 165
                                                                                99




1            request is also an issue we're facing now
2            because the custodian of records who is still
3            employed, the one remaining Backpage employee,
4            she doesn't have access to the servers.                     Just
5            like other parts of the government don't have
6            access to the servers to respond to the
7            defendant's subpoena or other request.
8                   So she verified by looking at the records
9            that we had received from them previously and
10           that were disclosed to the defense that these
11           appear to be true and accurate Backpage records,
12           and that they were kept in the normal course of
13           business.       Yes, she didn't look back at the
14           servers to confirm because she didn't have
15           access to the servers at that point, and based
16           on her knowledge of the processes that Backpage
17           used when it was in operation, she is someone
18           who worked at Backpage while it was in operation
19           as a custodian of records and continues on to
20           this day, confirmed that those records were
21           generated from a process, an automated process,
22           that met the requirements of 902(13).
23                  So even if the court isn't satisfied with
24           her ability to authenticate that the records as
25           to 902(11) and 803(6), the prior certifications

                             Cynthia Foster, RPR, LCR
                          d/b/a North Country Court Reporters
                               northcountrycr@gmail.com
                                     (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 100 of 165
                                                                            100




1             should suffice for that purpose, and the new
2             records custodian's knowledge of how the system
3             operated while Backpage was in operation and
4             when these records were produced should suffice
5             to make the 902(13) portion of the
6             authentication.
7                   THE COURT:       Basically, you're relying on
8             the first disclosure to actually show that the
9             records were authentic, and then in regard to
10            the electronic upgrade to 11 and 13, she can
11            testify about or she has by certification
12            testified that this appears according to her own
13            knowledge of how things work valid.
14                  MS. SAVNER:       Yes.
15                  THE COURT:       And she can't look at the
16            records because the records have been seized,
17            but based upon her experience that should be
18            enough.     Question is whether that requires a
19            hearing.      And where does she live?             Florida?
20                  MS. SAVNER:       I don't know.        She's certainly
21            not local to Vermont.
22                  THE COURT:       There's some connection to the
23            Netherlands.
24                  MS. SAVNER:       Yes.     I believe she is in the
25            United States.        I don't know where -- she is in

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 101 of 165
                                                                               101




1             Texas.
2                   THE COURT:       Okay.
3                   MS. SAVNER:       So I hear the defense's
4             argument which is that she in fact did not go
5             back and look at the records on the server,
6             but --
7                   THE COURT:       But she can't do that.
8                   MS. SAVNER:       She can't do that.          And if we
9             brought her up here to testify, she would
10            testify that yeah, she can't do that, but she
11            knows how the business works.
12                  THE COURT:       Okay.
13                  MS. SAVNER:       And I don't think that's being
14            contested at this point.            So I don't see the
15            need for a hearing.
16                  THE COURT:       Okay.     So I suggest counsel get
17            together and figure whether or not we need a
18            hearing.      If the defense is objecting to the
19            introduction of those records, we need a hearing
20            which means either that she has to come here or
21            that she has to be available by video, but there
22            has to be a hearing because, obviously, I mean,
23            the records come in anyway because that was
24            valid.     Anyway.
25                  Do you think that we need a hearing?                  If

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 102 of 165
                                                                          102




1             you're going to object to the introduction of
2             the records, do you think we need a hearing?
3                   MS. SEN:      Your Honor, I need to consider
4             it.    I don't know that we necessarily do, but I
5             need to consult with Mr. Kaplan and my client.
6                   THE COURT:       Okay.     So this is going to be
7             obviously under consideration.              So I'd ask that
8             both sides get together.            Do we need a hearing.
9             If we do need a hearing, we need to get this
10            moving quickly so that it is completed before
11            jury selection.        All right?
12                  MS. SEN:      Thank you, your Honor.
13                  THE COURT:       Okay.     I don't know if you need
14            a hearing or not, but this needs to get resolved
15            quickly.
16                  MS. SAVNER:       I would just note that, I
17            mean, obviously, we can give defense counsel
18            time to think about the issues, but they have no
19            objection to the first set of certifications and
20            their only objection to the second set is that,
21            the only additional value of the second
22            certification is that the witness, the records
23            custodian's testimony or statement under penalty
24            of perjury that she's familiar with how the
25            system operated and it was functioning at all

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 103 of 165
                                                                           103




1             times Backpage was in operation and during the
2             time the subpoenas were responded to.                 So unless
3             defense counsel can sort of proffer some
4             information that they want to seek from this
5             hearing, we would ask that to be the requirement
6             for setting a hearing as opposed to just an
7             additional burden for the government.
8                   THE COURT:       What you're looking for is a
9             ruling from the court that you do not have to
10            actually have access to the records to be able
11            to confirm what you know to be the truth when
12            you are an employee.          Okay.     No, I understand
13            that.     So I'd ask to know whether we're going to
14            have a hearing in this because we need to set
15            that up.
16                  MS. SAVNER:       Okay.     I can get into the
17            specific issues as to the specific Backpage ads
18            and the remedy of the lack of access to the
19            defense's lack of access to Backpage records at
20            this point if you'd like.
21                  THE COURT:       Yes.
22                  MS. SAVNER:       In terms of the defense's
23            request, again, they said that it contains
24            potentially material that's exculpatory without
25            identifying what's exculpatory, and I would just

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 104 of 165
                                                                           104




1             note that it is this prosecution team's position
2             that these Backpage records are not in the
3             possession of the prosecution team.                I mean,
4             they are at this point seized and held by the
5             FBI, but for purposes of this sort of analysis
6             that the prosecution team is not considered to
7             be the United States --
8                   THE COURT:       Are you in communication with
9             the FBI that controls these particular, controls
10            access to these particular records?
11                  MS. SAVNER:       So if your Honor has it, we
12            have the, I attached along with the motion or
13            with the response to the motion the
14            communications that I have had with the sort of
15            formal system that those who are in possession
16            of the Backpage service have set up, and that's
17            attached as Exhibit B to the government's
18            response.
19                  There was a point in the end of January of
20            this year where an internal email was sent to
21            DOJ staff saying that in order to obtain
22            historical information from Backpage, email the
23            request to a certain address and include all
24            available identifiers, and the sort of cover to
25            that email was FBI is triaging responses to

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 105 of 165
                                                                               105




1             accommodate only law enforcement requests.                  So
2             if a defendant in one of your cases wants to
3             obtain historical Backpage information, your law
4             enforcement agent will need to submit the
5             request on his or her behalf, including the
6             pertinent information.
7                   So based on that information that the FBI
8             was now triaging requests for this information,
9             I followed and provided the email address listed
10            and followed the procedure listed and forwarded
11            along the previous defense subpoena and didn't
12            get any substantive response back.                 We've had
13            this, this is the same, the nature of the
14            communications between us and the keepers of
15            Backpage servers are the same as those of the
16            defense counsel has had at this point which is
17            well, we're sort of starting to search through
18            them, but there's been no actual substantive
19            response to the request that we've submitted on
20            the defense's behalf or obviously to the
21            defense's own request.
22                  They've specifically said that the defense
23            noted that they're looking, when they heard back
24            from Mr. Bubb who is like General Counsel for
25            the FBI, I believe, he asked for a more pared

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 106 of 165
                                                                            106




1             down and sort of specific set of records that
2             they are looking for, and they sent, forwarded
3             along a letter requesting information as to
4             specific phone numbers.           We don't, this
5             prosecution team doesn't know how that
6             information would be exculpatory.                  We don't know
7             the defense's theory about it.              If we --
8                   THE COURT:       But you know exactly what the
9             defense is asking for.
10                  MS. SAVNER:       Yes.
11                  THE COURT:       Would it be helpful to have the
12            court issue an order requiring them to conduct
13            this particular investigation?
14                  MS. SAVNER:       I mean, that was what the
15            subpoena was, and they responded with the
16            affidavit saying that they weren't able to
17            complete the request at this time.                  They're not,
18            you know, a party to this case.               So I don't know
19            the practicalities of issuing them an order
20            aside from another subpoena which they're not
21            responding to at this time, it appears.
22                  So in terms of a remedy to this issue, one,
23            you know, that I don't believe that the defense
24            has identified any clearly exculpatory material
25            or even potentially exculpatory material to the

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 107 of 165
                                                                           107




1             extent that they believe there are Backpage
2             records on the servers that show that the women
3             who are charged victims were prostituted from
4             some other IP addresses.            You know, if we could
5             get more information from them, from the
6             defense, we could discuss it.
7                   But based on the government's theory of the
8             case, that wouldn't be exculpatory.                First, you
9             know, it isn't our supposition that the
10            defendant was sitting at his home computer, you
11            know, day and night posting ads from one
12            location which would be the relevance of an IP
13            address analysis, you know.             He had multiple
14            mobile devices where he could have and likely
15            did post on Backpage or check Backpage ads, but
16            also the witnesses will explain that they too at
17            times posted their own ads under the defendant's
18            permission and under their, under his direction,
19            but they also used their own phones or
20            electronic devices to post ads on occasion, too.
21            So I don't know the relevance of any IP
22            addresses that would be associated.                I mean,
23            maybe they're relevant, but they're not
24            necessarily exculpatory what IP addresses were
25            used as the witnesses will say that ads were

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 108 of 165
                                                                           108




1             posted from all over and not just in any IP
2             address that can be specifically linked to the
3             defendant and his residence.
4                   THE COURT:       Okay.     So I guess it's
5             obviously speculative as to whether anything is
6             going to be exculpatory, but this is the FBI.                    I
7             mean, I would think they'd be able to run the
8             check here.       Would it be helpful to have a
9             hearing with the lawyer for the FBI calling in
10            and explaining why they have not responded to
11            this subpoena or -- well?
12                  MS. SAVNER:       Again, I don't believe it's
13            necessary.      I mean, either they, it seems from
14            their various representations that they're
15            working on a system to make these records
16            accessible and have been since the day the
17            servers were seized, and they don't have it up
18            and running yet sufficient to be able to comply
19            with these requests.           I mean, we can follow up
20            and see if there's any update.
21                  THE COURT:       So can you follow up?           Because
22            I think if there's not some progress here, then
23            we have to make a decision as to whether or not
24            we have a hearing and try to find out what
25            progress can be made.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 109 of 165
                                                                          109




1                   MS. SAVNER:       Yes.     I would just note that
2             the only remedy that the defense seeks in its
3             motion is the preclusion of the government's
4             properly subpoenaed and disclosed Backpage ads.
5             So to the extent that that is an unjustified
6             remedy given the circumstances, which I believe
7             it is, I don't see where a hearing would get us,
8             right?     Either the records are accessible or
9             not, and obviously if they are, then the defense
10            requests should be responded to, but the remedy
11            sought is the exclusion of the government's
12            records --
13                  THE COURT:       Well, right.       That's what I
14            brought up with Ms. Sen.            Are there other
15            remedies which are less dramatic.
16                  MS. SAVNER:       And I don't know if we've had
17            these communications directly with this set of
18            defense counsel, but we've discussed with the
19            prior defense counsel there was certain
20            information that they were seeking, facts that
21            they wanted to corroborate through ads, if they
22            proposed it to us we could discuss potential
23            stipulations after consulting with the witnesses
24            and determining from their perspective the
25            veracity of the claims of any sort of Backpage

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 110 of 165
                                                                              110




1             ads were being posted from "X" location or "Y"
2             location, but again, I don't have the specifics
3             of what the defense -- exculpatory --
4                   THE COURT:       What I suggest is both sides
5             meet here again, and come up with either with
6             other remedies, but more than that, come up with
7             a joint proposal of going to the FBI and seeing
8             exactly what the status is at this point, and if
9             it's not progressing, then perhaps talk about
10            whether we're going to have a hearing and ask
11            counsel for the FBI to explore exactly what the
12            status is of those records and whether in fact
13            there's a remedy that, whether they in fact are,
14            could come across the records that are being
15            sought.
16                  MS. SAVNER:       We will confer with defense
17            counsel.
18                  THE COURT:       I appreciate the fact this is a
19            dramatic remedy that the defense is requesting.
20            Wipe out all the records on Backpage.                 That is
21            not likely.       But I'm also really perplexed as to
22            why they can't comply with what the defense is
23            requesting.       It doesn't seem that warranted.               So
24            anyway, if you can all meet and consult and then
25            if we need a hearing, then let me know how that

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 111 of 165
                                                                           111




1             would work.       Okay.
2                   MS. SAVNER:       Thank you.
3                   THE COURT:       So it's now ten after.           Can we
4             start at quarter after 1, and we have left 533
5             and 539 and then also I've gotten a list from
6             the parties about things that they want to
7             address.      Is that all we have left today?
8                   MR. KAPLAN:       I believe so, Judge.
9                   MR. DARROW:       I believe so.        I'm just
10            wondering about a list.           Did you receive a list
11            from --
12                  THE COURT:       It was on the bench.          It's
13            outstanding issues April 10, 2019.                 Topics.
14            There's nine topics listed.
15                    (Discussion at the bench between
16                     Clerk Muir and Judge Sessions)
17                  THE COURT:       This is not a list that you
18            have.     Joanne wrote out a list of nine topics
19            that were to be covered at today's hearing after
20            the last hearing.
21                  MR. DARROW:       Thank you.
22                  THE COURT:       So maybe we should show you
23            that list and tell us whether in fact we need to
24            address all of these.           Okay?    So we'll be back
25            at quarter after 1.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 112 of 165
                                                                          112




1                 (Lunch recess taken 12:12 - 1:20 p.m.)
2                   THE COURT:       Good afternoon.         All right.
3             This is a continuation of the hearing that
4             started this morning.           What's left is 359.
5             That's the Defendant's Motion in Limine to
6             exclude certain statements, documents and other
7             evidence.      Mr. Darrow, you're not, you're not
8             the defense, are you?
9                   MR. DARROW:       I'm not, and I apologize, but
10            there was a logistical matter I want to bring to
11            your attention.
12                  THE COURT:       Oh, all right.
13                  MR. DARROW:       Mr. Grady is scheduled to meet
14            one of the government's witnesses at 2 and we
15            wanted to suggest if it was okay with the court
16            that the court perhaps take the matters that
17            he's been designated to handle at the front.
18                  THE COURT:       That's fine.       All I've got left
19            is 359 and some of those have already been
20            talked about.
21                  MR. DARROW:       Right.
22                  THE COURT:       There's not much left.
23                  MR. DARROW:       The motion to sever count 15.
24            Is that on the schedule?
25                  THE COURT:       No.    That was not on the

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 113 of 165
                                                                          113




1             schedule.      I guess that I was not aware of that.
2                   MR. DARROW:       If you wanted to hear our
3             argument on it, that was one thing that the
4             government thought we'd chat about.
5                   THE COURT:       Okay.
6                   MR. DARROW:       And then of perhaps lesser
7             note, the issue of summary charts, and then
8             lastly there were three things, the last one was
9             one of the witnesses whom the government has
10            been referring to as a victim witness, we
11            received a letter from her -- I can't remember
12            if it was a psychologist or psychiatrist --
13            going on in some detail about her deficits and
14            suggesting that perhaps some accommodations
15            could be made while she was testifying and
16            Mr. Grady was going to address that as well.
17                  THE COURT:       All right.       Do you have any
18            objections to Mr. Grady going first?
19                  MS. SEN:      No, your Honor.
20                  THE COURT:       Okay.
21                  MR. GRADY:       Thank you, your Honor, and I
22            think I'll start with the two matters that seems
23            like there's some agreement with the defense.
24            The first being the summary charts.                We provided
25            the summary charts to the defense, and I believe

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 114 of 165
                                                                             114




1             today was the day for any objections that they
2             had to those summary charts, and they have
3             indicated they do not have any objections to
4             that.     So seems to be that matter is resolved.
5             Exactly, your Honor.
6                   The second thing as far as the
7             accommodation, it is by Victim C.                  So what I'll
8             do is I'll provide the court the letter from her
9             psychiatrist.        I have met with Victim C and
10            after meeting with her in preparation for this
11            trial, I do not believe that she will need all
12            the accommodations that are listed in here.
13            Some of them wouldn't apply anyway because one
14            of them is not have someone sit behind her at
15            the witness chair, and of course, there will not
16            be anybody behind the witness chair and things
17            of that nature.        So I'll just provide this for
18            the court's background.           I believe this was
19            provided to Judge Crawford, but I don't believe
20            it has been provided to your Honor yet.                  And
21            again, the only accommodation that she may need
22            is if there is a particular traumatic event and
23            she needs a break, certainly, and ask for a
24            break, I'm sure the court would accommodate her
25            appropriately.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 115 of 165
                                                                            115




1                   THE COURT:       Yes.
2                   MR. GRADY:       So I'll leave that, and I've
3             spoken with the defense and they were just
4             curious as to what if any accommodations we were
5             seeking, and again, we're not seeking any of the
6             accommodations in here at this time.
7                   THE COURT:       Okay.
8                   MR. GRADY:       And then finally, your Honor,
9             as to severing Count 15.            I believe that is
10            still an issue.        One of defense motions argue
11            that it was ripe for the court to review, and
12            they also submitted a supplemental case filing
13            talking about this Davis case.              And so briefly,
14            we believe that joinder of Count 15 with the
15            other counts is proper because it arises from
16            the same series of transactions, and as far as
17            the date is concerned, Count 15 overlaps with
18            not only Count 10, Count 11, but also Count 16
19            which is the Travel Act violation as well.
20                  Davis is a different situation.               In that
21            case, 12 years went in between the different
22            charged trafficking or Mann Act violations, and
23            again, we do not have such a gap in this case.
24            In fact, there is no gap time-wise because Count
25            15 goes along the same dates as Count 10 and

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 116 of 165
                                                                             116




1             Count 11.      So because they --
2                   THE COURT:       And if 15 were severed, that
3             would require duplication of evidence almost
4             exclusively.
5                   MR. GRADY:       Exactly, your Honor, because
6             we'll have the same issue of calling law
7             enforcement who seized the defendant's hard
8             drive.     We'll have the same witness to talk
9             about the forensic analysis of the hard drive.
10            Same witness will talk about yes, I was there
11            when this photography session occurred, et
12            cetera.     So it would be, we'd have to duplicate
13            significant portions of the trial.                 So again,
14            for economy purposes it makes sense to have them
15            joined, and there's no miscarriage of justice
16            that would result which of course is the
17            standard to have severance under Rule 8, I
18            believe it is.
19                  THE COURT:       Okay.
20                  MR. GRADY:       Thank you, your Honor.
21                  THE COURT:       Okay.     First of all, defense
22            want to respond to that argument?
23                  MS. SEN:      Yes, your Honor.
24                  THE COURT:       And then we'll take you right
25            into 359 as well.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 117 of 165
                                                                          117




1                   MS. SEN:      Thank you, your Honor.
2                   THE COURT:       So the summary charts are okay?
3                   MS. SEN:      Yes, your Honor.
4                   THE COURT:       And severance?
5                   MS. SEN:      Well, your Honor, prior counsel
6             had filed a motion to sever, and in all honesty
7             I had overlooked the Davis case so that's why I
8             had filed it out of time, but I think that the
9             prior counsel had made a little bit different
10            than the argument about, I would like to focus
11            more on the prejudice of trying that count
12            together with the others because one of the
13            issues with that count, that count is based on
14            an act that took place on one day between May I
15            think 17th and 18th of 2013.             The basis for that
16            count is one photo.          The details and
17            circumstances surrounding that photo are in
18            dispute, to say the least.             The person who is
19            the focus of that photo is not here to talk
20            about the circumstances of that photo, and while
21            there may be others, that whole count relies on
22            one piece of evidence related to one witness who
23            is dead.
24                  Not only that, this witness is charged as
25            the count the government is referring to as the

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 118 of 165
                                                                            118




1             minor, and that count carries of course a
2             mandatory minimum penalty if our client is
3             convicted of it.         Given the stakes, what's at
4             stake with that particular count, your Honor --
5                   THE COURT:       What's the mandatory minimum?
6                   MS. SEN:      15 years.      And your Honor, the
7             other point with that is that I understand
8             there's no big time gap because according to the
9             government all of this activity was occurring
10            during that time, but what's interesting about
11            that count, it's based on what is purportedly an
12            advertisement, but as the government's response
13            points out, advertising the minor for this
14            purpose was not illegal at the time.                And the
15            argument that the government is making with
16            respect to the women who were the focus of
17            Counts 10 to 14 all involve coercive sort of via
18            advertising and posting.
19                  So the concern is how is the jury going to
20            separate out sort of the coercive element
21            because this is, of course, a strict liability
22            count where the government doesn't have to prove
23            coercion with respect to one photo of someone
24            who isn't here to speak about the circumstances,
25            and our own belief about that photo is very

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 119 of 165
                                                                          119




1             different from the government using that as sort
2             of the basis to argue that this person was
3             prostituted.
4                   You know, there's no evidence in this case,
5             quite honestly, your Honor, showing that this
6             woman prostituted.         There's no question that,
7             well, there may be some question as to whether
8             she was involved in drug activity related to the
9             charges here, but there's nothing that
10            definitively comes in to state that this woman
11            was prostituted or prostituted herself for that
12            matter.     In fact, there may be evidence that she
13            did, but that would not be related to our
14            client.
15                  So the idea that this count which is so,
16            it's just, to try it together with the other
17            counts I think is going to create so much
18            prejudice and so much confusion with respect to
19            how you charge the jury with this because the
20            very activity that the government is basing the
21            count on is something that actually wasn't
22            illegal at the time, but the government is
23            arguing that it doesn't have to show that it
24            advertised this person but that this is yet some
25            evidence that our client prostituted this

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 120 of 165
                                                                          120




1             person, but advertising the person for
2             prostitution wasn't illegal.
3                   I think it just creates tremendous
4             confusion, and I think it would be tremendously
5             prejudicial to try all these counts together.                I
6             understand that there's an element of
7             duplicative evidence that would be involved were
8             the count to be severed, but I think the
9             prejudice and the potential risk of very severe
10            penalties to our client is significantly
11            concerning that it should be severed.
12                  THE COURT:       Well, I mean, double-edged
13            sword, isn't it?         I mean, you request severance.
14            That means that if the jury came back after
15            considering Counts 1 through 14 and 16 and
16            acquit the defendant, then the government has a
17            second chance and, using the same evidence, go
18            through it again.         So in that situation, who's
19            harmed?     In fact, you're prejudiced by severing
20            the two.
21                  More than that, if you say that you're
22            prejudiced because of the confusion about
23            intention, the coercion, et cetera, you don't
24            have to show coercion at Count 15, if there is
25            confusion about Count 15 and in terms of

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 121 of 165
                                                                              121




1             coercion there may be confusion about that, and
2             people may think you have to prove coercion,
3             then essentially the government is being
4             prejudiced by having them all together.
5                   So I mean, I don't mean to put myself in
6             the position of advocates trying to figure out
7             who is prejudiced by one form or another, but
8             the fact is you might also be prejudiced by
9             severance really.         You think that could be true?
10                  MS. SEN:      Well, I don't know, your Honor.
11            I think if we got an acquittal on all counts, I
12            would wonder if the government would put the
13            jury through another trial on the last count.
14            So it's hard for me to sort of imagine that
15            scenario at this point.           I certainly see the
16            court's point, but I still --
17                  THE COURT:       How about the confusion?             I
18            mean, you've got, in Counts 10 through 14 you've
19            got a really rigorous element.              They've got to
20            prove coercion, et cetera, and it does seem that
21            it would be confusing in regard to Count 15, but
22            that confusion, I guess to some extent, is to
23            your benefit because people would start to think
24            oh, my goodness, you've got to have coercion in
25            regard to this one photograph taken earlier.                    I

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 122 of 165
                                                                            122




1             don't know.       I mean, it just, it seems to me
2             that the prejudice may go both ways.
3                   MS. SEN:      I'll leave it to the court.
4                   THE COURT:       All right.       Okay.
5                   MS. SEN:      With respect to our motion to
6             exclude various pieces of evidence.
7                   THE COURT:       Yes.
8                   MS. SEN:      I'll just start with, I'll just
9             go through them, your Honor.
10                  THE COURT:       Okay.
11                  MS. SEN:      The first is the assault of --
12                  THE COURT:       Kaitlynn Charbonneau.
13                  MS. SEN:      Yes, your Honor.
14                  THE COURT:       Right.
15                  MS. SEN:      In New York City, and I still
16            don't understand how this is relevant.                 The
17            government is proffering that she's going to
18            testify that she was prostituting for our
19            client, but there's no, and the government
20            admits there's no evidence that he was aware of
21            it or directed it.
22                  THE COURT:       There's no question she's, as I
23            understand it from the pleadings, and obviously
24            you know better than I, but she's down in New
25            York, she's being a prostitute.               She's working

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 123 of 165
                                                                              123




1             technically for the defendant, she says.                    She's
2             assaulted by this customer, but the reason that
3             is relevant is it explains why she quit.                    One of
4             the questions that jurors may have during the
5             course of the trial is why would she quit, and
6             this explains why she quit.             She got assaulted
7             by somebody else, and that's the answer to the
8             question why would she not quit, et cetera.
9             Anyway, it explains that last decision.                 And
10            tell me if you think that's irrelevant.
11                  MS. SEN:      I do at some level, your Honor,
12            because the question is whether our client
13            coerced her into prostituting.              I think our
14            client would dispute that she was even
15            prostituting for him, but if that's what she
16            says, even taking what she says at face value,
17            our client obviously, I just don't understand
18            how arguing that he coerced her into
19            prostituting has anything to with her being
20            independently unknown to our client assaulted by
21            someone.
22                  THE COURT:       That's not the relevance.             The
23            relevance is her decision to quit.
24                  MS. SEN:      But again, in the big picture of
25            things, her decision whether or not she

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 124 of 165
                                                                           124




1             continued or she quit, I mean my understanding
2             of the facts here is that she also met someone
3             else and decided to have a relationship with
4             them, and that's part of also why she left.                 So
5             the idea that this is sort of the defining
6             moment.     I mean, it doesn't seem to me that the
7             evidence reads that way, your Honor.                Seems like
8             there were many factors that contributed to why
9             she left.      That may have been one of them, but
10            the fact, it's very prejudicial evidence, your
11            Honor, and I think it has very tangential
12            relevance.
13                  THE COURT:       Again, it's how you interpret
14            it.    It could very well be evidence which is
15            helpful for you.         I mean, the fact is, she would
16            testify that she quit, and apparently, she would
17            not testify to any ramifications as a result of
18            her quitting which is the opposite of coercion.
19            So to some extent, that evidence may be helpful
20            to you.     Am I wrong about that?
21                  MS. SEN:      I don't know about that, your
22            Honor.     I don't see that as being helpful to my
23            client in the broader picture.
24                  THE COURT:       Well, it shows that she has the
25            free will to quit and that there were no

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 125 of 165
                                                                          125




1             ramifications as a result of that, and you don't
2             think that you'd use that on cross-examination?
3                   MS. SEN:      Well, I also think that the
4             government can use it to argue about how our
5             client created this situation where she got, I
6             mean, I think the reason the government wants to
7             use it is for this argument that sort of because
8             our client got this woman into prostitution,
9             this is one of the horrible things that happened
10            to her.     So I think it has a very negative
11            overall impact.
12                  I would also note, your Honor, that the
13            government just disclosed to us last Friday that
14            this particular witness lied to the grand jury
15            under oath about her activities in prostitution
16            and other things.         So to the extent that we're
17            relying on the accuracy of this information, I
18            think it's a little bit concerning because the
19            government has already told us that this woman
20            has lied under oath.
21                  THE COURT:       Tell me.      Is she one of the
22            subjects of the 10 to 14?
23                  MS. SEN:      Yes, your Honor.
24                  THE COURT:       All right.       Well, I don't mean
25            to debate your evidence, but anyway.                Okay.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 126 of 165
                                                                              126




1                   So the next thing is statements of Keisha
2             Willard.      Government doesn't intend to use
3             those?     Is that right?
4                   MS. SEN:      Yes, your Honor.
5                   THE COURT:       Okay.     Then statements of Ms.
6             Lang?
7                   MS. SEN:      Again, I think that the timing of
8             these statements is important.              We have sort of
9             these vague general statements about -- and the
10            statements are hearsay statements.                 I think Ms.
11            Lang is saying that she's heard from other
12            people that our client uses these photos to
13            blackmail people.         I mean, A, it's hearsay.            B,
14            I'm not clear in terms of the timing.                 So, for
15            example, the issue with the posting of that
16            video of Ms. Ackley, which was in March, you
17            know, the government is saying oh, everybody
18            knew about that video and everyone was concerned
19            about it except that all of the charges were for
20            the time period before that.
21                  You know, I think without more detail about
22            these sorts of statements, they're just vague
23            statements, and they're entirely hearsay.                   So to
24            that extent we would ask that --
25                  THE COURT:       Just as a matter of sort of

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 127 of 165
                                                                          127




1             principle, I agree with you.             I think that if
2             the government seeks to introduce all of these
3             hearsay statements, speculative statements,
4             under the theory that it creates a reasonable
5             fear on the part of these witnesses, then I
6             think that's a slippery slope, and it seems to
7             me in light of what the government has said the
8             evidence they have, that's a slippery slope that
9             you don't have to slide down.
10                  If you have evidence of direct observations
11            of violence, I want to say to you that I believe
12            the government can introduce that as a general
13            matter.     Anything related to violence which can
14            create fear from the person who observed it is
15            relevant and extremely important, and that gets
16            diminished by evidence that gee, I heard from
17            this person that he was abusing women, I just
18            think -- and they seek to do this, introduce
19            this, because that's what the reasonable fear is
20            that the state of mind of the victims, and I
21            just think that's mistaken in this context.
22                  So as a general matter I think there's
23            probably I should say a couple of things as to
24            my approach having read all of this stuff that
25            you've submitted.         I think the government is

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 128 of 165
                                                                          128




1             going to able to introduce testimony in regard
2             to violence, demeaning nature of his activities
3             in regard to women because it creates that fear,
4             and it's direct.         I think that when there's a
5             reliance upon hearsay which is used to explain
6             why they fear the defendant, I think that will
7             be excluded as a general matter, and I think
8             that you generally would be able to look into
9             prostitution convictions, although I've just
10            started exploring this Rivera case, and I don't
11            know what the limits of the Rivera case are, I
12            think that's really an interesting question.
13                  If somebody is engaged in prostitution,
14            they have a knowledge of prostitution, they have
15            a knowledge of the business, as it were, which
16            they talk about in Rivera, but I think it's much
17            more likely that they would be less subject to
18            coercion than a person who has not been involved
19            in prostitution.
20                  So therefore, perhaps I disagree with the
21            Second Circuit.        If the Second Circuit made a
22            blanket rule or did they say in this particular
23            circumstance the Sixth Amendment right of
24            confrontation was not violated during the
25            cross-examination but in other circumstances it

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 129 of 165
                                                                          129




1             may be violative?          Or does the court have
2             discretion in any way to permit that area of
3             cross-examination as an evidentiary question?                I
4             think there's just a lot to think about in that
5             decision.
6                   Okay.     So I'm extemporanizing, but I think
7             perhaps the best thing coming out of this
8             hearing is for you to get a sense of this is
9             what's likely to happen.            I mean, all this
10            violence is likely to come in or all this
11            demeaning behavior in regard to woman because
12            that took previous to coercion is likely to come
13            in.     Also I think you should be accorded the
14            opportunity to explore past prostitution,
15            although I have to figure this out in terms of
16            whether -- okay.          That's what I've learned about
17            the way I would approach this at this point.
18                  MS. SEN:      Thank you, your Honor.
19                  THE COURT:       Is there any questions about
20            that?
21                  MS. SEN:      No.    I think that was very clear,
22            your Honor.       I think we have a couple of more
23            issues.
24                  THE COURT:       Yes.
25                  MS. SEN:      One of these issues of these

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 130 of 165
                                                                                 130




1             phone calls between a witness named Chrissy
2             Tatro and a codefendant.
3                    THE COURT:      So that's -- okay, yes.
4                    MS. SEN:     So I've listened to these phone
5             calls, your Honor, and they are calls made by
6             Ms. Tatro at the behest with law enforcement,
7             and the nature of these calls is basically
8             trying to convince Mr. McFarlan that she is not
9             cooperating with law enforcement.                  Obviously,
10            she is.     So the entire nature of the discussion
11            here is about I'll get you my paperwork.                    Show
12            me your paperwork.         I don't believe you.
13            There's a lot of drama.           You know, she tells
14            them that her grandmother is in the hospital, I
15            mean, all kinds of things.
16                   There is nothing here in these calls that I
17            have heard that involves a conspiracy to
18            distribute drugs.         I mean, these are calls,
19            controlled calls made with law enforcement.
20            They don't, they're not setting up a controlled
21            buy.    They're not talking about the drugs
22            themselves except for very peripherally.
23                   The only call, I know that the government
24            represents that at one point there's a call
25            where Mr. Folks can be heard and there's some

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 131 of 165
                                                                              131




1             acknowledgment of his stake in the drug
2             business, but I have not seen that call.                    It may
3             very well be that I have not, I've overlooked
4             it, but in what I have reviewed, I haven't seen
5             that phone call.
6                   The one phone call I have seen is Ms. Tatro
7             calling my client, and at the very outset of
8             that call my client says to her, why are you
9             calling me?       This has nothing to do with me.
10            This was between you and Mr. McFarlan.                 And she
11            says because I want your help, I want you to
12            talk to him for me, and my client says I'll talk
13            to him for you, but this has nothing to do with
14            me.    So and even that conversation, I don't see
15            how it involves conspiracy to distribute drugs.
16            So we would request that those calls be
17            excluded.
18                  THE COURT:       So can I ask you about
19            801(d)(2)(E), scope of the conspiracy, and I
20            don't know the answer to that.              I wish the, all
21            the statements among coconspirators in
22            furtherance of the conspiracy aren't admitted
23            under the conspiracy exception.               What about
24            calls by an informant at the direction of the
25            government or law enforcement to a member of the

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 132 of 165
                                                                             132




1             conspiracy when in fact that statement that that
2             member of the conspiracy makes is to be used
3             against all the other coconspirators.                 Certainly
4             it could be used against Mr. McFarlan as an
5             admission, right?         But is that the exception
6             under 801(d)(2)(E)?          Is that in furtherance of
7             the conspiracy when in fact one of the parties
8             is the government?
9                   MS. SEN:      Well, your Honor, I would say, I
10            mean --
11                  THE COURT:       I just don't know the answer to
12            the question.
13                  MS. SEN:      I think that the recorded calls
14            from the CIs often come in under that exception
15            because they're actually purchasing drugs, but
16            what I am sort of arguing is a little different
17            point here.       The purpose of that call was not in
18            furtherance of the conspiracy.
19                  THE COURT:       Then it wouldn't be admissible.
20                  MS. SEN:      Right.     I mean, I don't see how
21            they're furthering the conspiracy.                 They were
22            conversations between people who are
23            coconspirators, but I don't think they had
24            anything to do with furthering this conspiracy,
25            and I think there is a burning question when you

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 133 of 165
                                                                             133




1             have codefendants whose statements are coming in
2             against each other, and I'd have to go back and
3             look.     I know there is some case law on, your
4             Honor, on this issue of if a statement were to
5             come in in the course of the conspiracy where
6             the codefendant is not testifying, and there's a
7             possible issue with respect to the confrontation
8             clause issues that comes in, but I'm not sure
9             that that was where the court wanted to go, but
10            I am aware that there is some concern, for
11            example, if Mr. McFarlan were not going to
12            testify and then have his statements come in, if
13            there are statements different from these
14            related to the conspiracy, does that implicate
15            some confrontation clause issues, but that
16            isn't, I'm not arguing that here at all.
17                  THE COURT:       That's not exactly the point.
18                  MS. SEN:      No.
19                  THE COURT:       The question is is the
20            exception to the hearsay rule for statements of
21            co-conspirators, actually it's not your cite,
22            but when it's prompted by the government.                   Could
23            that be, is that really a statement in
24            furtherance of the conspiracy.              I mean, I don't
25            know the answer to the question.               That's, it

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 134 of 165
                                                                          134




1             certainly would not be a conspiracy exception in
2             regard to Mr. McFarlan because that's an
3             admission.      But it becomes a confrontation, it
4             becomes a conspiracy question when you try to
5             apply the statements that Mr. McFarlan makes in
6             the phone call to the cooperating witness
7             against other people, and I just don't know the
8             answer to the question.           Of course, Mr. McFarlan
9             probably, well, I don't know.              He's going to be
10            testifying.       So I don't know if he would be able
11            to make statements in regard to what was said in
12            that phone call but anyway.
13                  So do you have an opinion as to whether the
14            801(d)(2)(E) applies in situations in which a
15            cooperating individual calls a member of the
16            conspiracy against the other members of the
17            conspiracy?
18                  MS. SEN:      I would argue it should be kept
19            out, your Honor.
20                  THE COURT:       Oh, really?       The deductive
21            logic was great.         Okay.    All right.
22                  MS. SEN:      That would be my position.
23                  THE COURT:       I'll ask for the government's
24            response later.        Okay.
25                  MS. SEN:      I think the court has been clear

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 135 of 165
                                                                              135




1             on how it would handle evidence of assaults.
2             That was the general issue that we brought up.
3                    THE COURT:      Yes.    Okay.     So we've already
4             resolved how the deaths are going to be handled.
5             People agree to that instruction.                  The assaults
6             are taken care of.
7                    Drug activity related to the coconspiracy,
8             I think that that's also covered by our
9             discussion with regard to drug activity prior to
10            the beginning of the drug conspiracy.                  That's
11            all related to coercion in sections for Counts
12            10 through 14.
13                   The Fruit Loops cereal box.             Government now
14            says that the drugs were kept in the Fruit Loops
15            box.
16                   MS. SEN:     And our argument is that those
17            drugs were not related to our client.                  That Mr.
18            McFarlan and Ms. Tatro were involved in their
19            own conspiracy to distribute.              Our client wasn't
20            aware of that box.         So the idea that that would
21            be attributed to him, it shouldn't be.
22                   THE COURT:      Mr. McFarlan is going to
23            testify that that is all related to your client
24            as a much larger conspiracy, and that they had
25            coordinated efforts to go to New York and

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 136 of 165
                                                                           136




1             select, pick up drugs, et cetera.                  So Mr.
2             McFarlan according to the government will
3             testify that it's a much broader conspiracy and
4             that your client was a part of it.                 You may have
5             a defense to that.          But as least as far as them
6             introducing evidence, they should be able to do
7             that.
8                   MS. SEN:      Okay.
9                   THE COURT:       Sexually explicit photographs?
10                  MS. SEN:      That is an issue I would like to
11            address, your Honor.
12                  THE COURT:       Okay.
13                  MS. SEN:      So one of, the category I'm
14            really thinking about is that in addition to the
15            women who are Counts 10 to 15, there are, as my
16            motion states, probably about ten more
17            witnesses, and there are loads of pictures of
18            those witnesses, and it is unclear how any of
19            photos related to those women are related in any
20            way to showing that our client forced the women
21            who are named in Counts 10 to 15 into
22            prostitution.
23                  I mean, these are just pictures, and the
24            government's response, it seems to be on the one
25            hand they're arguing that they want to offer

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 137 of 165
                                                                              137




1             those photos because they're going to
2             authenticate other photos using them or devices
3             and that just, I don't quite understand it.
4                   THE COURT:       I thought the government's
5             response was they wanted to be able to show,
6             they want to be able to link the defendant to
7             the actual devices that were used, but that's
8             less significant than the scenario that I would
9             imagine.      So you have, let's say, a nonincluded
10            witness in 10 through, I guess, 15 or 14.
11            Right?     So somebody else.         You say there's ten
12            other people.        Are those ten others going to
13            testify?
14                  MS. SEN:      They are on the government's
15            witness list, your Honor.
16                  THE COURT:       Okay.     Let's just assume that
17            they testify, and they say embarrassing
18            photographs were taken of me, and I know that or
19            he said that he would use them if ever I
20            violated his rules.          Would you then not be able
21            to introduce the photographs to show exactly why
22            she feels the way she does?
23                  MS. SEN:      But how does that go to prove
24            that anybody else was forced, your Honor?                   I
25            mean, this is sort of the flip side of 412.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 138 of 165
                                                                               138




1             Because under FRE 412, the government is saying
2             you can't talk about any of these women's past
3             acts of prostitution, that they prostituted for
4             anyone else, I mean that's sort of the
5             government's, what it's offering.                  The court is
6             obviously within the bounds of Rivera, and we'll
7             have a discussion about that.
8                   But generally, the government's position is
9             for those witnesses you can't really go into
10            much beyond the fact to provide some context of
11            how they met the defendant.             Okay.
12                  How is what our client did with any, this
13            isn't conspiracy for human trafficking.                  These
14            are individual counts that our client coerced
15            these women in Counts 10 to 14 to prostitute.
16            How he, you know, what any other woman says
17            about what he did, I don't understand how that
18            would possibly be relevant to showing that he
19            coerced or forced someone else, a specific
20            person to engage in prostitution.
21                  You know, time period?            You know, these are
22            all over the map.         They're from all kinds of
23            time periods.        Some of these women didn't know
24            each other, some of them did, but I just don't
25            understand all these photographs.                  I mean, it's

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 139 of 165
                                                                             139




1             one thing theoretically, let's say, it's one
2             thing that Witness A says I saw Witness B, I saw
3             this and I observed that.            But how is a photo of
4             Witness A relevant to anything about Witness B?
5                   THE COURT:       Well, I would suppose the
6             government would say this establishes a pattern
7             of activity which then leads to a conclusion
8             about coercion.        What they're basically saying
9             is that there's three approaches to coercion.
10            One of them is to take an embarrassing
11            photograph, a compromising photograph of women,
12            and then using them to coerce involvement in
13            prostitution.        Okay?
14                  So if a witness who is not listed in the
15            indictment but can testify that she, number one,
16            had embarrassing photographs taken; number two,
17            he confronted her with saying if you don't obey
18            me in terms of cooperating with my business,
19            then I'm going to disclose all of this to the
20            public which is going to embarrass you.                 And so
21            they establish a pattern of threats, and they
22            use not only the 10 through 14 but they also use
23            other people who are working, but not charged,
24            to show the same pattern of activity.                 That's
25            the relevance of it.          If they can show that

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 140 of 165
                                                                              140




1             similar approach to both people in 10 through 14
2             and also people who just generally work in his
3             business.      That's the relevance.           The question
4             is whether or not it's overly prejudicial, but
5             that's the relevance, I think.
6                   MS. SEN:      Well, your Honor, I read the
7             element of a pattern, I mean, is it that the
8             government is allowed to bring in as many
9             witnesses as it wants to establish that pattern
10            or does it have to be limited in some way and
11            one way is a pattern with respect to each
12            particular witness.
13                  THE COURT:       They're trying to establish the
14            existence of this modus operandi, right?                    So why
15            should they be limited, you know, unless
16            duplication becomes an issue, but generally why
17            should they be limited in proving the modus
18            operandi that was used by the defendant arguably
19            to just people who were in the indictment?                    Why
20            can't they include what happened to everybody
21            within the business?
22                  MS. SEN:      Well, I mean, I think with
23            respect to each witness I think if there's a
24            different reason, your Honor, and I think that
25            part of this to me it seems like this should be

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 141 of 165
                                                                          141




1             really a 404(B) issue at some level.
2                   THE COURT:       Could be a 404(B) issue as
3             well.
4                   MS. SEN:      And the fact is that the timing
5             of these photos and when they were taken and if
6             there's really a pattern with respect to,
7             because the timing in all of these is so
8             different and these women were prostituting as
9             alleged in the indictment at very different
10            times, all of that is going to become relevant.
11            I mean, it may be that we have to, you know, a
12            lot of these photographs, I mean, I've seen what
13            the government at least in its last exhibit list
14            had offered as exhibits with respect to the
15            other witnesses.
16                  You know, a lot of these photos are, for
17            example, selfie photos.           So they're photos the
18            women themselves took and then sent to our
19            client, loads and loads of those from all the
20            women in this case.          There are all kinds of
21            photos that it's quite clear from forensic
22            evidence, for example, that our client
23            downloaded from other websites on the internet
24            that were freely and publicly available.
25                  So there's, I mean, it may be that we wind

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 142 of 165
                                                                          142




1             up having to just challenge the introduction of
2             each photograph as it comes in.
3                   THE COURT:       Well, it's a fairly
4             straightforward question.            If the government can
5             establish, number one, that this person is a
6             part of the prostitution business; number two,
7             this person had photographs taken of them or
8             within the possession of the defendant; and
9             number 3, that the defendant theoretically
10            coerced them into doing what he wanted them to
11            do by threatening, directly or indirectly,
12            threatening to reveal those to the public, that
13            doesn't take a whole lot of evidence.
14                  But that's the pattern, that's the pattern
15            that they're trying to establish, and just as a
16            general principle, the more they can show that,
17            the more reliable it is.            The more victims,
18            theoretically.        I don't know.        That, I'm
19            speculating as to whether the government is
20            approaching this issue this way, but that's, I
21            think that's what they want to show is that
22            everybody had these photographs in his
23            possession, and that he was using that as a
24            coercive tool to get them to work and do things
25            that he wanted them to do.             And why is that not

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 143 of 165
                                                                          143




1             totally relevant even if they're not subject to
2             a count in the indictment?
3                   MS. SEN:      Well, your Honor, based on the
4             evidence that we've seen to date, I'm not sure
5             that they can meet that standard for those
6             photographs.       It may be that we have to take
7             that out.
8                   THE COURT:       As a general principle, it
9             seems, I think that's the issue.               We'll find out
10            from the government whether that's exactly what
11            the issue is.        And then obviously as we get into
12            trial, if there's some nuance here that oh, this
13            person was never threatened or this person
14            didn't have an image or whatever, then we can
15            address that.
16                  MS. SEN:      I think the only other issue left
17            to talk about are the videos, and I think we've
18            talked about that already.
19                  THE COURT:       You want me to watch all the
20            videos.
21                  MS. SEN:      That's what we're requesting,
22            your Honor.
23                  THE COURT:       Right.     Okay.     So for the
24            government?
25                  MR. DARROW:       Your Honor, may Mr. Grady

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 144 of 165
                                                                           144




1             address the motion to sever if you want more on
2             that, and also as to the motion in limine the
3             last part of it that talked about the photos is
4             within his charge.
5                   THE COURT:       All right.       Mr. Grady.      I don't
6             think you need to respond, well, you can respond
7             on the sever.
8                   MR. GRADY:       Unless you need anything
9             further, your Honor, I'm not planning on
10            mentioning anything more about the motion to
11            sever.
12                  As far as the photos, I would also just
13            point out that they also are relevant for a
14            couple different points as well in addition to
15            what you just discussed with defense counsel.
16            One point being for Count 15 to the extent that
17            there are photos in the defendant's hard drive
18            that are also showing up in either Backpage
19            returns or Backpage screenshots found on the
20            defendant's hard drive as well, those are
21            relevant to Count 15 and shows that he was
22            involved in violating the Travel Act by using
23            the internet for prostitution activity.
24                  So we would also point out that part of the
25            photos are relevant for that reason and also

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 145 of 165
                                                                          145




1             they also corroborate different witness
2             accounts.      So one witness I'm thinking of will
3             talk about how the defendant required her to
4             allow him to take pictures of her buttocks in
5             order to get a cigarette.            So the fact that such
6             photographs were found in the hard drive also go
7             to corroborating the victim, and again, showing
8             examples of how he would demean and control his
9             drug --
10                  THE COURT:       So you are going to call a
11            number of women who are part of this activity
12            who are not the subject of the indictment.
13                  MR. GRADY:       That's correct, your Honor, and
14            so for a couple of reasons.             One of them goes to
15            they have observations about charge victims.
16            Also they have conduct that would help us prove
17            the ITA count which is Count 16.               If I said
18            Count 15, I misspoke, but Court 16 is the Travel
19            Act account that they have observations and
20            photographs that help the government prove that
21            aspect of the indictment.
22                  THE COURT:       Okay.     But will they testify
23            that, one, they were a part of the activity;
24            two, that they had embarrassing photographs or
25            sexually related photographs taken of them;

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 146 of 165
                                                                           146




1             third, that they were confronted by the
2             defendant and the defendant threatened use of
3             those photographs if they violated any of his
4             directions?
5                   MR. GRADY:       As to the reputational harm you
6             just mentioned, your Honor, my recollection is
7             that it would be a subset of the ones that we
8             call if they do, in fact, did experience that it
9             would just be a small portion of that.                 In other
10            words, it's not going to be all of the ones.
11            We're actually narrowing down our list anyway to
12            streamline for trial.           So I don't imagine, I
13            can't think of one right now that will exactly
14            say that, but of course, that's why we're
15            conducting trial prep, and certainly if that is
16            the case, then that would be relevant to
17            reputational harm experienced by the charge
18            victims.
19                  THE COURT:       Right, but you're trying to
20            show a pattern of activity on the part of the
21            defendant, are you not?
22                  MR. GRADY:       Yes, your Honor.
23                  THE COURT:       Right?     So these particular
24            witnesses are being offered to show or to
25            corroborate that pattern of activity?

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 147 of 165
                                                                          147




1                   MR. GRADY:       In one aspect, yes, to the
2             extent that they experience that with the
3             defendant as far as threats to release photos
4             for reputational harm certainly, and I just want
5             to point out that it does go to Travel Act if
6             there are pictures that are directly found in
7             Backpage advertisements as well.               So there's
8             dual usage to the photos in addition to just the
9             reputational.
10                  THE COURT:       In addition to what they have
11            observed in regard to his treatment of others.
12                  MR. GRADY:       Exactly.      Correct.
13                  THE COURT:       All right.       Who is going to
14            respond to the other issues?
15                  MR. DARROW:       Fortunately for me, there's
16            not a lot left, your Honor, when we take in the
17            videos and the photos, but briefly, you know,
18            your Honor, we think you have a bead on the
19            issue of the young woman who was engaged as a,
20            working as a prostitute for Mr. Folks in
21            Vermont.      At some point I think a concern for
22            all of them was Vermont's kind of a small town,
23            and this can get, particularly for women who
24            grew up here and went to school here and have a
25            lot of family here, this reputational harm is a

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 148 of 165
                                                                               148




1             problem.      This one was concerned about word
2             getting out because she'd been in the business
3             for a while, and she was placed with Mr., she
4             will testify that she was placed with
5             Mr. Folks's mother in New York, and she'll tell
6             the story that we proffered in our pleading, and
7             at the end of the day, as you point out, the
8             ultimate relevance is the time when she said
9             this is it for me.
10                  THE COURT:       Why is that relevant?           Why do
11            you want to get in the fact that she quit the
12            business?
13                  MR. DARROW:       We think it's mostly
14            significant because it's her story.                  It shows
15            the trajectory of her experience in the world of
16            Folks and prostitution, and we think it's
17            relevant because she says this is why I stopped,
18            and that was it for me, and I did meet a fellow
19            and then I quit using drugs, too.                  And I don't
20            do those things anymore.            So I think it's just a
21            way that she explains what happened to her, and
22            she'll start, you know, I met Mr. Folks when
23            thus and such happened, and these are my
24            experiences along the road, and then I was down
25            in New York and then that happened and I was

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 149 of 165
                                                                            149




1             out.
2                    THE COURT:      Do you have any evidence to
3             suggest that the defendant reacted in a
4             particular way to her voluntary termination of
5             involvement?
6                    MR. DARROW:      Not that I know of.          I didn't
7             ask her that.        I think that's an interesting
8             question because as you brought up there's a
9             double-edged sword there, but our sense was that
10            there's probative value to her telling her story
11            and how she got out, and if you weigh it under
12            403, it's not substantially outweighed by
13            prejudicial value because she's not going to say
14            that she was being assaulted at the direction of
15            the defendant.        She's just going to say, well, I
16            was working, this happened one night.                 I was
17            doing the thing I've done hundreds of times
18            before, but you know, I got out when this
19            happened.      So I don't think it's that
20            prejudicial, particularly when there will also
21            be testimony from others about actual assaults
22            by the defendant so why --
23                   THE COURT:      I mean, I suppose it is
24            prejudicial to the extent that it suggests that
25            this is a violent activity or could lead to

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 150 of 165
                                                                          150




1             violence and the defendant put her in this
2             position but, regardless, double-edged sword.
3                   MR. DARROW:       With that instance and with a
4             couple subjects we're going to discuss next,
5             some or one of the complaints of the defense is
6             they don't see how this is tied to how there's
7             an evidentiary connection to the defendant, and
8             we'd like the opportunity to make that
9             connection at trial, and if we fail to do so,
10            they can raise the objections then.
11                  And then briefly, on the phone call issue.
12            Both Chrissy, the drug worker who ended up
13            cooperating and who's on one end of the phone
14            and Donald McFarlan, the codefendant in the drug
15            conspiracy, will testify.            The call that was of
16            particular interest, and it's been provided to
17            counsel and maybe we can point it out to her if
18            she's having trouble finding it, but it's one of
19            the calls where at the direction of her law
20            enforcement handlers Chrissy is explaining what
21            happened to the drugs because the back story is
22            and McFarlan will testify that since the summer
23            of 2015, he's been the fellow who brings drugs
24            from his home in New York up to Folks in
25            Burlington, Vermont, where the Folks

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 151 of 165
                                                                           151




1             organization will distribute them.                 He comes up
2             every so often, few weeks, every month or so,
3             stays for a few days, is paid for the drugs,
4             goes back to New York.
5                   On what would ultimately turn out to be the
6             last trip up in January 2016 he's coming up with
7             a bulk package with a significant amount of
8             heroin, crack cocaine and some other stuff, and
9             that stuff ends up getting seized because he
10            puts it in a cereal box and has Chrissy hold it.
11            Chrissy previously had been a trusted drug
12            worker.
13                  As it turned out, Chrissy at that point had
14            been entered into a cooperation relationship so
15            she contacts her law enforcement people and says
16            I have a box of drugs here, and they come over
17            and get it, and then the problem of course is
18            what is Chrissy going to say about the fact that
19            a lot of valuable drugs have disappeared, and
20            the ruse is the police came and got them, and I
21            got cited.
22                  So she calls McFarlan with that story and
23            the call that we think has particular
24            evidentiary value for the defendant's
25            statements, not Chrissy or McFarlane's, is when

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 152 of 165
                                                                              152




1             she calls McFarlan, he's with the defendant.
2             The defendant after a little while takes the
3             phone and intervenes and starts jumping in and
4             saying this is what we're going to do.                 That's
5             why we want it in there.
6                   Now, the last call sometime later as
7             Counsel indicated, Chrissy calls Folks again and
8             he says what are you talking about?                I don't
9             know anything about it, and that's, we're
10            putting that in to be fair because he did say
11            that, but that's that earlier call where the
12            call to MacFarlane and Folks takes the phone.
13                  THE COURT:       This is not an 801(d)(2)(E)
14            question because you've got a statement right
15            from the defendant.          That's an admission.
16                  MR. DARROW:       Exactly.      Correct.
17                  THE COURT:       So it's not in furtherance of
18            the conspiracy.        That becomes, I guess that
19            becomes essentially irrelevant.
20                  MR. DARROW:       Well, I mean, it sounds like
21            an admission of an opposing party, but it's, I
22            mean, MacFarland and Folks are in a conspiracy
23            to move drugs from New York to Vermont and
24            distribute them, and some of those drugs which
25            came up as part of that conspiracy have

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 153 of 165
                                                                           153




1             disappeared, and they're talking about what to
2             do.    So maybe it's both.
3                   THE COURT:       Right.     Okay.     I was not aware
4             that Mr. Folks had actually taken the phone
5             and --
6                   MR. DARROW:       It's what he says is what
7             we're interested in.
8                   THE COURT:       Right.     So you're not taking
9             what Mr. McFarlan says about the fact that he
10            was working with Mr. Folks in this call as
11            evidence.      You're using directly his statements,
12            and that's different.           Okay.
13                  MR. DARROW:       Any other piece of that motion
14            in limine you want --
15                  THE COURT:       No.
16                  MR. DARROW:       Thanks, Judge.
17                  MR. KAPLAN:       I think this discussion about
18            the witness who said she was in New York and she
19            was beaten and she quit, I don't really have a
20            problem with that, but I think it does open the
21            door because our understanding is that after
22            that she went back to working as a prostitute,
23            and that she's now in Vermont and has been doing
24            that back and forth since 2016.               So I mean, I
25            would put the government on notice if she's

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 154 of 165
                                                                             154




1             going to come in and testify that she quit that
2             we're going to be able to, of course, with the
3             court's approval, to cross-examine her on the
4             fact that she didn't quit.             That she's still
5             doing it.      Not with our client but with others.
6                   THE COURT:       Well, you certainly would be
7             able to do that.
8                   MR. KAPLAN:       Right.
9                   THE COURT:       If she makes a statement that
10            says she quit and explains exactly why, and then
11            you have evidence to suggest that she's not
12            telling the truth, you certainly would be able
13            to cross-examine her on that.
14                  MR. KAPLAN:       The other issue, Judge, is I'm
15            a little confused about the discussion between
16            the videos and the demeaning conduct.                 As I
17            understand, the court is going to review the
18            videos and is that to see if they're relevant,
19            and if the court thinks they're relevant,
20            whether they're overly prejudicial?                My stance
21            would be if they're not relevant, then it
22            wouldn't be appropriate for the witnesses to
23            talk about it.
24                  THE COURT:       If they're not relevant, if the
25            videos are not relevant?

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 155 of 165
                                                                                155




1                   MR. KAPLAN:       Not relevant, because they
2             don't show coercion or they don't show demeaning
3             conduct.      And the other thing is what we might
4             consider demeaning people in the video might not
5             consider demeaning or it might not bother them.
6                   THE COURT:       You can ask a witness certainly
7             about how they were treated.             Demeaning,
8             coerced, et cetera.          Forget the video.         They
9             certainly have the opportunity to say to these
10            witnesses, you know, what did he do, how did he
11            treat you, and what did it mean to you.                 I mean,
12            that's, isn't that pretty straightforward?                    I
13            mean the problem with the video is that it tends
14            to be, it can be prejudicial.
15                  MR. KAPLAN:       The problem is if a witness
16            takes the stand and starts talking about how
17            that was demeaning to her, and she didn't want
18            to do it and on and on, we're going to be forced
19            to play the video because the video is going to
20            show something different in our opinion, and we
21            wanted to keep the video out because we thought
22            it was overly prejudicial, but of course, we'd
23            be in a situation, I think, of being forced to
24            play it at that point.
25                  THE COURT:       Don't you think it's pretty

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 156 of 165
                                                                            156




1             clear that the women, whether they're in Counts
2             1 or 10 through 14, were the women who are part
3             of this, who were testifying about coercion in
4             general, don't you think they'd be allowed to
5             explain exactly what they mean by coercion?
6             That is, they were demeaned and threatened with
7             reputational harm or et cetera, whatever they
8             say.
9                    MR. KAPLAN:      But it's not what the videos
10            show, I guess is my point.
11                   THE COURT:      It's not what?
12                   MR. KAPLAN:      It's not what the videos will
13            show.
14                   THE COURT:      Then I guess we'd be in a
15            situation of you having to use the videos to
16            contradict the testimony of these witnesses.
17            But the government's got to prove -- this is
18            pretty straightforward and you know it.                 The
19            government has to prove coercion, and to prove
20            coercion they can call these witnesses to
21            describe the defendant's statements and that is
22            being used to show coercion.             So they've got to
23            have leeway to be able to show what the
24            defendant said and what he acted and what he did
25            to make them feel they were coerced into

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 157 of 165
                                                                            157




1             participating in this prostitution activity.                  So
2             they're going to get quite a bit of leeway to do
3             that.
4                   MR. KAPLAN:       I don't really disagree with
5             that.     I'm just concerned, I don't think that
6             video really is great for anyone.                  It's not
7             something the jurors are going to enjoy
8             watching, at least most of them, I would think.
9                   THE COURT:       But I do, you know, I do think
10            that the government should be able to ask
11            witnesses what happened and you should be able
12            to cross-examine and you make the decision as to
13            whether --
14                  MR. KAPLAN:       I understand.        Okay.
15                  MR. DARROW:       I apologize.        I know it's been
16            a long day, but can I --
17                  THE COURT:       No.    It's okay.       It's only
18            2:30.
19                  MR. DARROW:       On these videos, you're going
20            to get a CD from us which will probably have all
21            of them on it.        There are five.         There are three
22            associated with the urination, and there are two
23            associated with the walnut.
24                  THE COURT:       I thought there were two
25            associated with urination.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 158 of 165
                                                                          158




1                   MR. DARROW:       There are three.
2                   THE COURT:       One was a different, discussion
3             about urination.
4                   MR. DARROW:       Yes.
5                   THE COURT:       And the two were the actual
6             urination.
7                   MR. DARROW:       Exactly.      So as to, on the
8             urination side, there's the video which the
9             defendant appears to have taken of himself, but
10            in any event, he's in it saying what he's about
11            to do, you know, we're going to have, I'm going
12            to do this.       And then there are two videos of
13            him doing that.        As to those two videos, one of
14            the young women is a trafficking victim and the
15            other is a drug worker.
16                  Now, so let's just talk about the universe
17            of videos.      So those are the three videos;
18            introductory and two actuals on the urination.
19                  On the walnut challenge, the evidence
20            indicates that there were three young women who
21            participated in that.           Two of them are charged
22            trafficking victims and one is a deceased woman
23            who acted as a prostitute but is not a charged
24            trafficking victim.
25                  As to the two trafficking victims, the

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 159 of 165
                                                                           159




1             government does not have those videos.                 The
2             evidence is that it happened, it was videotaped,
3             the witnesses obviously remember it.                It's very
4             hard for them to talk about, but we don't have
5             those videos.        One of the possible reasons is a
6             couple of the digital devices that were seized
7             we've been unable to access notwithstanding a
8             search warrant because they're encrypted, and we
9             just can't get into them.
10                  So there's one, the videos that we do have
11            concern the noncharged woman acting as a
12            prostitute is now dead, and those two videos do
13            not show the actual pornographic act.                 They are
14            just introductory by nature, sort of like the
15            introductory urinating video.              In those two
16            videos they're preparing for this to happen, and
17            Folks is saying what he's about to do.
18                  Now, I think probably what, one of the
19            reasons why the defense has repeatedly indicated
20            that there's not a lot of evidence of coercion
21            on the videos is that you'll see a lot of
22            giggling and chuckling going on, and as we've
23            argued, we don't think that necessarily means
24            the situation wasn't coercive.              I mean, the
25            now-deceased woman who is preparing for the

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 160 of 165
                                                                          160




1             walnut challenge isn't protesting, and in one of
2             the actual urination videos, the girl who is a
3             drug worker is giggling.
4                   Now, she will testify, I think, that she'd
5             just been, used a sample of some new heroin, and
6             it was very hot, and she said it blew her away,
7             and she got in the shower, and next thing she
8             knew the defendant was urinating on her, and she
9             said I was completely out of it which is why I
10            was laughing.        But needless to say, looking back
11            on it, she doesn't consider it a laughing
12            matter.
13                  So I wanted you to understand what the
14            videos, the five total that are coming to you
15            are, and then you will see giggling and --
16                  THE COURT:       Well, no, I appreciate that,
17            and I think the point that you made was these
18            are addicts.       They're offered $500 to
19            participate if they, I guess, win, and driven by
20            their addiction and the thought of money.
21                  MR. DARROW:       Exactly.
22                  THE COURT:       Your argument is that's
23            coercion.      That's using their illness to coerce
24            their behavior.        No, I appreciate it.
25                  MR. DARROW:       Okay.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 161 of 165
                                                                          161




1                   THE COURT:       I appreciate there can be mixed
2             signals there.
3                   MR. DARROW:       All right.       Thank you, Judge.
4                   THE COURT:       Okay.     So that I think that's
5             it for the motions.           Now, is there anything else
6             that we need to talk about at this point?
7                   MR. DARROW:       We wanted to mention a couple
8             things.     When we were last together, you gave
9             the defense until today, April 4th, to file any
10            objections they might have to Judge Crawford's
11            instructions.        So we're assuming that the
12            defense is good with that.             In conversations
13            with the defense regarding the transcripts
14            associated with the videos and video and audio
15            recordings, we're informed that the accuracy of
16            the transcripts won't be contested, although the
17            defense said they may want to play more of the
18            videos than we had proposed, but the transcripts
19            won't be a problem.
20                  We mentioned last time the parties will be
21            stipulating as to the felony possession count
22            about the prior conviction for a gentleman in
23            prison, not to exceed one year, we hope to get
24            that filed some time soon.             May I have a moment?
25                  THE COURT:       Yes.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 162 of 165
                                                                           162




1                   MR. DARROW:       The last thing we wanted to
2             bring to your attention is when we were before
3             you back in March there was a motion and some
4             discussion regarding whether the cocospirator
5             statements by Mandy who was involved in the four
6             undercover drug buys could come in.                Mandy will
7             be a witness, but at the time she was a runner
8             for the defendant, and when the four drug buys
9             take place in January and February 2016, they're
10            set up by the CS calling Mr. Folks and he tells
11            them, you know, park in thus and such a place,
12            and the CS, and Mandy comes out of the crack
13            house and delivers the drugs.              They're, in a
14            couple of cases, I think, they're delivered
15            inside, but in each case Mandy is the
16            intermediary between Mr. Folks and the
17            cooperator in the drugs distribution.                 She's the
18            one that actually hands the drugs over and takes
19            the money, and we had hoped to play the audio of
20            those undercover buys before Mandy testifies.
21            So the government was concerned that the audio
22            including Mandy's statements would be
23            admissible, and we wanted to ensure that you had
24            that in mind.
25                  THE COURT:       All right.

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 163 of 165
                                                                              163




1                    MR. DARROW:      Thank you.
2                    THE COURT:      Mr. Kaplan?
3                    MR. KAPLAN:      I mean, as long as they can
4             link that up, I don't think we're going to
5             object.
6                    THE COURT:      As long as they have a good
7             faith basis to believe they're going to be able
8             to get that testimony in, they can use that in
9             advance.
10                   MR. KAPLAN:      Yes.
11                   THE COURT:      All right.       Okay.      Is there
12            anything else that you think we have to address
13            at this point?
14                   MR. KAPLAN:      I don't think so, Judge.
15            Anything else?        I don't think so, Judge.              Thank
16            you.
17                   THE COURT:      All right.       So you'll submit
18            this exhibit with five films, and I'm going to
19            study the various motions.             You'll get an order
20            in writing, but I think that I've made myself
21            pretty clear about the general approach to the
22            case, I think.        I think the government should be
23            able to prove coercion and will be given leeway
24            to do that just that.           I mean, obviously within
25            boundaries.       And also, you know, the defense

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 164 of 165
                                                                          164




1             certainly can cross-examine witnesses about
2             previous experience, and I just want to research
3             this Rivera case to see what its limits and
4             restrictions are.         Okay?     All right.      Thank you.
5                        (Hearing ended at 2:30 p.m.)
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                northcountrycr@gmail.com
                                      (603) 443-1157
     Case 2:16-cr-00094-wks Document 530 Filed 12/26/19 Page 165 of 165
                                                                          165




1                             C E R T I F I C A T E
2             I, Cynthia Foster, Registered Professional
3      Reporter, do hereby certify that the foregoing pages
4      are a true and accurate transcription of my shorthand
5      notes taken in the aforementioned matter to the best
6      of my skill and ability.
7
8
9                                             ________________________
                                              Cynthia Foster, RPR
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                             Cynthia Foster, RPR, LCR
                           d/b/a North Country Court Reporters
                                 northcountrycr@gmail.com
                                      (603) 443-1157
